 Case 3:19-cv-02356-E Document 37 Filed 04/14/20        Page 1 of 170 PageID 319



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

PHILLIP R. CRUTCHFIELD,                     Case No.: 3:19-cv-02356
Individually and On Behalf of All Others
Similarly Situated,
                                            AMENDED CLASS ACTION
                              Plaintiff,    COMPLAINT FOR VIOLATIONS
                                            OF THE FEDERAL SECURITIES
                  v.                        LAWS

MATCH GROUP, INC., AMANDA W.
GINSBERG, and GARY SWIDLER,                 JURY TRIAL DEMANDED

                              Defendants.
     Case 3:19-cv-02356-E Document 37 Filed 04/14/20                                      Page 2 of 170 PageID 320



                                                      TABLE OF CONTENTS

I.       NATURE OF THE ACTION...........................................................................................1

II.      JURISDICTION AND VENUE.......................................................................................4

III.     PARTIES ........................................................................................................................5

IV.      NON-PARTY CONFIDENTIAL WITNESSES ..............................................................6

V.       SUBSTANTIVE ALLEGATIONS ................................................................................ 11

         A.        Match’s Business & Operations ......................................................................... 11

         B.        Match’s Revenue Growth Was Driven By Undisclosed Misconduct ................... 14

                   1.         Undisclosed Facts and Risks Concerning Fraudulent Accountholders ..... 15

                              a.         Undisclosed Facts and Risks Due to Scammers ........................... 15

                              b.         Undisclosed Facts and Risks Due to Bots .................................... 25

                              c.         Undisclosed Facts and Risks Due to Sex Offenders and Felons ... 26

                   2.         Undisclosed Facts and Risks Concerning Match’s Use of Communications
                              from Fraudulent Accounts to Generate Deceptive Marketing, Sell
                              Subscriptions, And Increase Its User Base .............................................. 31

                   3.         Undisclosed Facts and Risks Concerning Match’s Use of Deceptive
                              Guarantees and Confusing Billing and Cancellation Practices to Maintain
                              Its Improperly Inflated User Base ........................................................... 34

                              a.         Undisclosed Facts and Risks Concerning Match’s Use of
                                         Deceptive Guarantees ................................................................. 34

                              b.         Undisclosed Facts and Risks Concerning Match’s Improper
                                         Billing and Cancellation Practices .............................................. 35

                   4.         Undisclosed Facts and Risks Concerning Match’s Retailiation Against Its
                              Employees Who Tried To Protect Members ........................................... 41

         C.        Materially False and Misleading Statements Issued During the Period ............... 42

                   1.         The Membership Integrity Fraud ............................................................ 42

                   2.         The Reported Results Fraud.................................................................. 105
                                                                         i
  Case 3:19-cv-02356-E Document 37 Filed 04/14/20                                         Page 3 of 170 PageID 321




                  3.         The Internal Controls Fraud .................................................................. 108

                  4.         The FTC Investigation Fraud ................................................................ 115

        D.        PARTIAL CORRECTIVE DISCLOSURES INCREMENTALLY REVEALED
                  THE FRAUDS ................................................................................................. 132

        E.        ADDITIONAL FACTS PROBATIVE OF SCIENTER .................................... 137

                  1.         Defendants’ Knowledge or Reckless Disregard of Red Flags Demonstrates
                             Scienter ................................................................................................ 137

                  2.         The Individual Defendants’ Suspicious, Widespread Insider Trading
                             During the Class Period Evidences Scienter .......................................... 140

                  3.         The Individual Defendants And Other Insiders Failed To Disclose At
                             Least One SEC Investigation And One FTC Investigation While They
                             Traded Match Securities ....................................................................... 145

                  4.         Suspicious Resignations Evidence Defendants’ Scienter ....................... 146

                  5.         Match Raised Funds During the Class Period ....................................... 147

                  6.         The Fraud Implicated Core Operations ................................................. 148

                  7.         Defendants Signed, Were Quoted In, or Sox Certified the Alleged
                             Misstatements ....................................................................................... 148

                  8.         The Fraud Violated Match’s Corporate Code of Business Conduct and
                             Ethics ................................................................................................... 149

VI.     NO SAFE HARBOR ................................................................................................... 151

VII.    LOSS CAUSATION/ECONOMIC LOSS ................................................................... 152

VIII.   PRESUMPTION OF RELIANCE ............................................................................... 153

IX.     PLAINTIFFS’ CLASS ACTION ALLEGATIONS ..................................................... 155

X.      CLAIMS FOR RELIEF ............................................................................................... 157

        COUNT I .................................................................................................................... 157

        COUNT II ................................................................................................................... 160

                                                                        ii
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                                Page 4 of 170 PageID 322



XI.    PRAYER FOR RELIEF .............................................................................................. 162

XII.   DEMAND FOR TRIAL BY JURY ............................................................................. 162




                                                               iii
     Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 5 of 170 PageID 323



         Co-Lead Plaintiffs, Phillip R. Crutchfield and Samir Ali Cherif Benouis (“Plaintiffs”),

individually and on behalf of all other persons similarly situated, by their undersigned attorneys,

for their complaint against Defendants, allege the following based upon personal knowledge as

to themselves and their own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through their attorneys, which included a review of

Defendants’ public statements and publicly available documents, conference calls and

announcements, SEC filings, wire and press releases published by and regarding Match Group,

Inc. (“Match Group” or “Match”), analysts’ reports and advisories and other press coverage

about Match, Match’s stock chart, Match’s corporate website, data obtained through news

services such as Bloomberg and Yahoo! Finance, interviews with certain confidential witnesses

(“CWs”) who were former employees of Match and the brands it owns, information obtained

through Freedom of Information Act requests, and information readily obtainable through

publicly available sources and on the Internet. Plaintiffs believe that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

I.       NATURE OF THE ACTION

         1.     This is a federal securities class action brought on behalf of a class consisting of

all persons and entities who purchased or otherwise acquired the common stock of Match Group,

Inc. (NASDAQ: MTCH) between November 6, 2018 and January 31, 2020, both dates inclusive

(“Class Period”), seeking to pursue remedies against Match and certain of its officers and/or

directors named as Defendants herein for violations of the federal securities laws under the

Securities Exchange Act of 1934 (the “Exchange Act”).

         2.     Match Group operates a suite of dating and matchmaking websites, including

popular brands like Match.com, Tinder, PlentyofFish. It derives substantially all of its revenues


                                                      1
  Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 6 of 170 PageID 324



from payments by a portion of its registered members, those it can convert from a free or trial

membership to a premium or paid membership. To gauge its success, Match tracks financial and

performance metrics that are publicly reported to analysts and investors, including its “paid

member count” or “PMC”, the conversion rate from unpaid to paid memberships, and the

average revenue per user (or “ARPU”), in addition to more traditional reporting metrics like

revenues and earnings.

       3.      Unbeknownst to investors, Match’s websites suffered from rampant levels of

scammers, “bots,” and other fraudulent accounts among its registered users, even those who paid

premiums for access to enhanced features. These nefarious actors sought to extract money or

things of value from Match’s legitimate customers. Worse, most of Match’s brands also failed to

screen for sex offenders and other dangerous users, leading to a high number being on those

sites. These underlying, negative, undisclosed facts were described by numerous CWs, all

former employees of Match Group or its branded websites like Tinder and Match.com. They

describe a 15% to 20% rate of fraudulent accounts on these Match websites. They also describe

how this percentage of fraudulent accounts, if stable, was simply assumed, such that company

forecasts were not adjusted to exclude those accounts, even those that were paid subscriptions.

       4.      Investors also did not know the extent to which Match understaffed and impeded

its own anti-fraud efforts. The CWs speak of small Fraud Department teams of just eight people

tasked with manually identifying and making removal decisions on millions of potentially

fraudulent accounts, in high volume and at high speed. The CWs described how the company

failed to implement touted technological anti-fraud measures and how cost concerns dictated that

anti-fraud personnel head counts were not increased. Certain CWs even describe retaliation by

the company when they took measures to protect consumers from fraudsters or dangerous users.

                                                    2
  Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 7 of 170 PageID 325



Moreover, the CWs and an FTC complaint both assert that Match capitalized on the existence of

these illegitimate accounts by basing email solicitations and other marketing on them that were

designed to get non-paying users to upgrade to a premium or paid membership so as to see

purported “winks” or messages from other accounts – that turned out to be fraudulent. The CWs

said that Match and its branded websites also made it confusing and difficult – by design – for

users to cancel paid memberships once they were initiated.

       5.      Contrary to these negative, undisclosed facts, Defendants made materially false

and misleading misstatements and omissions to investors during the Class Period that depicted

Match as a strong company with solid, growing website user base and solid internal controls.

For instance, in a May 8, 2019 interview, Defendant Ginsberg stated that “Tinder did drive a ton

of growth this quarter. And we hit actually a big milestone, at the end of the quarter we had

five million subscribers.” In an August 7, 2019 conference call to discuss its financial results for

the second quarter of 2019, Defendant Ginsberg stated that “[w]e have made a lot of progress

over the last couple of quarters, satisfactory rates are up, conversions up, we’re feeling really

optimistic.” In an August 9, 2019, Yahoo! Finance article, Defendant Ginsberg stated that “[o]ur

growth accelerated and our momentum enabled us to increase our full-year outlook while

investing in the future.” In a November 6, 2019 conference call to discuss its financial results

for the third quarter of 2019, Defendant Swidler stated that “we had another terrific quarter in

Q3 with accelerated growth on top and bottom line, continued excellent performance at Tinder

and improvement in non-Tinder subscriber trends.”

       6.      Significantly, among Defendants’ deceptions was their refuting and minimizing

the validity of the FTC’s investigation into Match, once that investigation was initially disclosed.

Specifically, Defendants said repeatedly “Match Group believes that the FTC’s claims

                                                     3
  Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 8 of 170 PageID 326



regarding Match.com’s practices, policies, and procedures are without merit and will defend

vigorously against them.”

       7.      The truth was revealed through a series of partial corrective disclosures that over

time revealed, inter alia, that the FTC had filed a complaint against Match; that Match’s legal

costs were soaring; that an investigative report revealed that Match’s websites, including Tinder,

failed to screen for sex offenders, leading to sexual assaults on legitimate site users; and that a

Congressional investigation was launched into the legitimacy and legality of Match’s user base.

Each of these partial corrective disclosures was accompanied by a correlating stock drop, and

each of them damaged Plaintiffs and the Class Members. As a result of Defendants’ wrongful

acts and omissions as alleged herein, and the precipitous decline in the market value of Match’s

securities, Plaintiffs and the other Class members have suffered significant losses and damages.

II.    JURISDICTION AND VENUE

       8.      The claims asserted herein arise under, and pursuant to, Sections 10(b) and 20(a)

of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5.

       9.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act and

28 U.S.C. §1391(b). Many of the acts charged herein, including the dissemination of materially

false and/or misleading information, occurred in substantial part in this District.

       11.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,




                                                      4
  Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 9 of 170 PageID 327



including, but not limited to, the mails, interstate telephone communications, and the facilities of

an electronic securities exchange in this District.

III.   PARTIES

       12.     Plaintiff Phillip R. Crutchfield, as set forth in the previously-filed certification,

incorporated by reference herein, purchased Match securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       13.     Plaintiff Samir Ali Cherif Benouis, as set forth in the accompanying updated

certification filed herewith and in his previously-filed certification, incorporated by reference

herein, purchased Match securities during the Class Period, and suffered damages as a result of

the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

       14.     Defendant Match (“Match”) is incorporated under the laws of Delaware with its

principal executive offices located in Dallas, Texas. Match’s common stock trades on the

NASDAQ exchange under the symbol “MTCH.” Match is a majority-owned, publicly traded

subsidiary of IAC/InterActiveCorp (“IAC”). At relevant times, the Match website has listed at

least 20 different analysts who follow it.

       15.     Defendant Amanda W. Ginsberg (“Ginsberg”) was, at all relevant times, the Chief

Executive Officer (“CEO”) of Match.

       16.     Defendant Gary Swidler (“Swidler”) was, at all relevant times, Chief Financial

Officer (“CFO”) of Match.

       17.     Defendants Ginsberg and Swidler are collectively referred to herein as the

“Individual Defendants.”


                                                      5
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 10 of 170 PageID 328



       18.     Defendants Ginsberg and Swidler (collectively the “Individual Defendants”),

because of their positions with the Match, possessed the power and authority to control the

contents of Match’s reports to the SEC, press releases and presentations to securities analysts,

money and portfolio managers and institutional investors, i.e., the market. The Individual

Defendants were provided with copies of Match’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material

non-public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations that were being made were then materially false and/or misleading.

The Individual Defendants are liable for the false statements pleaded herein. Defendant Match

and the Individual Defendants are referred to herein, collectively, as the “Defendants.”

IV.    NON-PARTY CONFIDENTIAL WITNESSES

       19.     CW1 worked as the Senior Manager of Financial Planning and Analysis for

Match Group from January 2016 until May 2019 at Match Group’s headquarters in Dallas, on

the 13th floor where Defendant Ginsberg’s office was located. In this position, among other

things, CW1 reviewed financial reports from each of Match’s website brands and consolidated

them into reports for monthly forecast meetings attended by executive leadership, including

Defendants Ginsberg and Swidler, worked on Match employee head-count reports, prepared

information for Match’s parent company IAC, prepared information for quarterly investor calls,

and attended monthly budget meetings. CW1 reported to Joaquin Martinez, the Vice President

of Finance at Match Group, who reported to Indrajit Ponnambalam, the Senior Vice President of

Finance who reported to Defendant Swidler. CW1 interacted closely with Defendant Swidler,


                                                     6
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 11 of 170 PageID 329



whose office was located in Match’s New York office, via approximately 2 video conference

calls per week, in addition to monthly forecast meetings and quarterly investor calls. CW1 also

had regular interactions with Defendant Ginsberg, meeting with her at least 2 times a month.

CW1 interacted with Match’s then-President and current CEO Sharmistha “Shar” Dubey during

monthly forecast meetings, quarterly investor calls, or when CW1 had to put together a report for

IAC.

       20.     CW2 worked as a Senior Finance Manager at Match.com in its Dallas

headquarters from February 2016 to February 2019. In this position, among other things, CW2

analyzed Match.com’s financial data, developed earnings forecasts, prepared financial data for

weekly and monthly meetings where Defendants Ginsberg and Swidler were present, and

worked with CW2’s team to increase the conversion of non-paying members to paid member

subscribers. CW2 reported to Senior Vice President Steve Bailey, who reported to Defendant

Swidler.

       21.     CW3 worked at Match.com from May 2010 as the Director of Training and

Quality Assurance in Match’s Dallas headquarters, where CW3’s work included developing

training modules for employees, reviewing employees to see that they were meeting guidelines,

and conducting customer service training for employees of Match.com and other Match brands.

CW3 left the company in September 2019 when CW3’s position was eliminated. CW3 reported

to the Chief Operating Officer.

       22.     CW4 worked at Match.com from July 2014 until November 2017 as a Product

Manager in the Operations Team at Match’s Dallas headquarters, and then as a Senior Project

Manager in charge of web applications until July 2018. CW4 reported to Senior Vice President

of Product, Beth Wilson. CW4 worked on various teams to improve Match.com’s products,

                                                   7
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 12 of 170 PageID 330



including photo recognition software and efforts to incorporate fraud detection on Match.com

and back-end systems for customer service representatives to work with customers on billing and

refunds.

       23.     CW5 worked at Match.com in its Dallas headquarters starting in October 2010 for

a year as a customer service representative before moving into the Risk Operations Department

(commonly referred to as the Fraud Department), where CW5 worked until October 2019.

Among other duties, CW5 investigated member profiles that had been flagged automatically by

the internal fraud detection system and attempted to block accounts CW5 believed to be created

by scammers.      CW5 and the other Fraud Department members monitored profiles on

Match.com and People Media Group, the group of sites owned by Match.com, that

were internally referred to as Match’s affinity brands and that included niche sites like

ourtime.com and blackpeoplemeet.com. As a Senior Fraud Investigator, CW5 reported to

the Fraud Department heads, Mike Hanson and Gary Snider.

       24.     CW6 worked at Match.com in its Dallas headquarters as a Senior Security

Engineer from February 2018 until April 2019. Among other duties, CW6 was responsible for

setting up security systems to detect security breaches, such as if a hacker was trying to access

members’ personal information. CW6 reported to the Director of Security for Match Group,

Joey Mitchell. CW6 was one of six people on the Security Team.

       25.     CW7 worked as the Director of Finance for Tinder from July 2014 until

December 2018 at Tinder’s West Hollywood office. Among other things, CW7 conducted

financial analysis and prepared financial reports that detailed Tinder’s key metrics and financials.

CW7 reported to Senior Vice President James Kim.



                                                     8
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 13 of 170 PageID 331



       26.     CW8 worked at Match.com in Match’s Dallas headquarters in a variety of

capacities from 2011 through May 2019, most recently as the Manager of Community

Operations/Relations (January 2018 through May 2019). In this position, among other duties,

CW8 supervised the work of the third-party call center that served as the first line of contact for

customers, which included a team of four escalation officers, a team of eight internal customer

care agents, and a pilot program offering a “white glove” interactive approach for members who

paid a premium price. CW8 reported to the Community Relations director, Crystal Roloff, who

reported to the Vice President of Community Relations.

       27.     CW9 worked at Match.com in its Dallas headquarters from August 2018 until

May 2019 as an Escalation Specialist, handling calls from customers who were not satisfied by

the first line of customer service representatives. CW9 reported to the Escalations Manager,

Amanda Harris.      CW9 fielded calls regarding, among other things, subscribing customer

complaints about Match.com’s billing practices, about their inability to access “winks” (a way

for members to indicate interest in someone else on the site that many members use to make first

contact before sending a message) and messages on the site sent by other members sent to them

before they chose to subscribe (so as to access those messages and “winks”), and about their paid

subscriptions continuing even after they tried to cancel. CW9 was fired for receiving low scores

from the Quality Assurance Department, in part, in retaliation for refunding customers’ money

and advising customers to hide their profiles when they told CW9 that they were afraid for their

safety after interactions with other Match customers.

       28.     CW10 worked as a Senior Product Designer at Match.com in Match’s Dallas

headquarters from July 2018 until August 2019. Among other duties, CW10 worked on the

desktop website design and mobile application design, making items on the site visibly

                                                    9
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 14 of 170 PageID 332



appealing, reviewing metrics, and testing that the site’s usability. CW10 reported to the Design

Team Lead, Sean Lester. CW10 also suffered retaliation when CW10 was asked to leave, in

part, because CW10 continuously questioned Match.com’s methods, which CW10 said were all

about metrics and not about the customer.

         29.   CW11 worked at Match’s Tinder website brand (as discussed below) at its

corporate headquarters in Los Angeles from December 2017 to May 2018 in the Trust and Safety

Division, as one of six Team Members whose duties included responding to user-generated

reports about other users (such as if the users were sex offenders, or were involved in harassment

or other inappropriate behavior) and then from May 2018 until April 2019 in the Customer

Service Division, providing various tech support assistance. During CW11’s tenure in the Trust

and Safety Division, CW11 reported to Nicole Bloomfield, who reported to the VP of Global

Community Operations, Victor Colomes, who in turn, reported directly to the Tinder CEO, Greg

Blatt.

         30.   CW12 worked for Match.com at its Dallas headquarters from October 2018 until

November 2019. CW12 was initially hired as part of a pilot program that was commissioned to

help Match.com determine if its overseas call center addressed customers’ needs and whether to

continue to use it. In that position, CW12 responded to customer phone calls about their

accounts. About halfway through CW12’s tenure, the pilot program ended and CW12 was kept

on as a Customer Experience Advocate. In this position, CW12 responded to customers’ emails

regarding problems with their accounts. CW12 reported to CW8.




                                                   10
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 15 of 170 PageID 333



V.     SUBSTANTIVE ALLEGATIONS

       A.      Match’s Business & Operations

       31.     Match is a provider of subscription dating products servicing North America,

Western Europe, Asia, and many other regions around the world through websites and

applications that Match owns and operates. Match operates a portfolio of brands, including not

only Match.com, but also other branded websites that are purportedly designed to increase the

likelihood of users in finding a dating connection. Match Group revenue is primarily derived

directly from users in the form of recurring subscriptions. Subscribers pay in advance, primarily

by credit card or through mobile app stores. Revenue is also earned from online advertising, the

purchase of à la carte features and offline events. Many of its brands employ a so-called

“freemium” model, which permits basic registration and functionality for free, but charges a paid

premium for advanced access and features.

       32.     Match’s portfolio of website brands are collectively available in 42 languages and

offered in over 190 countries. Its key brands include:

       •       Match.com. Match.com was launched in 1995. Match claims that among
               Match.com’s distinguishing features are the ability to search profiles, receive
               algorithmic matches and attend live events, promoted by Match.com, with other
               subscribers. Match.com is a brand that purportedly focuses on users with a higher
               level of intent to enter into a relationship, with a product and marketing that are
               purportedly designed to reinforce that approach. Match.com relies heavily on
               word-of-mouth traffic, repeat usage, and paid marketing. Match.com generates
               revenue in ways that include users converting to paid memberships and through
               online advertising.

       •       Tinder. Tinder was launched in 2012, and Match claims that it has since risen to
               scale and popularity faster than any other product in the online dating category
               with very limited marketing spend, growing to over three million subscribers.
               Tinder employs a freemium model, through which users are allowed to enjoy
               many of the core features of Tinder for free, including limited swiping and
               communicating with other users. However, to access premium features, such as
               unlimited swiping, a Tinder user must subscribe to either Tinder Plus, launched in
               early 2015, or Tinder Gold, which was launched in late summer 2017;

                                                   11
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 16 of 170 PageID 334




       •      PlentyOfFish. PlentyOfFish was launched in 2003 and acquired in October 2015.
              Match claims that similar to Match.com, among PlentyOfFish’s distinguishing
              features is the ability to both search profiles and receive algorithmic matches.
              Similar to Tinder, according to Match, PlentyOfFish has grown to popularity with
              very limited marketing spend and also relies on a freemium model, whereby users
              subscribe to a pay version in order to access premium features;

       •      Meetic. Meetic, a European online dating brand based in France, was founded in
              2001. According to Match, similar to Match.com, among Meetic’s distinguishing
              features are the ability to search profiles, receive algorithmic matches, and attend
              live events promoted by Meetic with other subscribers and non-subscribers. Also,
              similar to Match.com, Meetic is a brand that focuses on users with a higher level
              of intent to enter a relationship;

       •      OkCupid. OkCupid was launched in 2004 and has attracted users through a
              mathematical and question-and-answer approach to the online-dating category.
              According to Match, OkCupid has grown in popularity similar to Tinder and
              PlentyOfFish without significant marketing spend and also relies on a freemium
              model, whereby users subscribe to a pay version in order to access premium
              features;

       •      OurTime. Match claims that OurTime is the largest of the Match’s affinity-
              oriented brands and the largest community of singles over age 50 of any dating
              product; and

        •     Pairs. Pairs was launched in 2012 and acquired in May 2015. According to
              Match, Pairs is a leading provider of dating products in Japan, with a strong
              presence in Taiwan and a growing presence in other select Asian countries.
              Match claims that Pairs is a Facebook-based dating app that was specifically
              designed to address social barriers generally associated with the use of dating
              products in Asian countries, particularly in Japan.

       33.    Match’s website brands enable users to establish a basic profile and to review

other users’ profiles without charge. Each website also offers additional features, some of which

are free but some of which require payment. In general, access to premium features on Match-

owned and -operated websites requires a subscription, typically offered in packages ranging from

one to six months, with pricing differing within a given brand based on factors including the

duration of subscription, the bundle of paid features a user chooses to access, and whether a

subscriber takes advantage of any special offers. In addition to subscriptions, many of Match’s
                                                   12
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 17 of 170 PageID 335



websites offer the user premium features, such as the ability to promote themselves for a given

period of time or to review certain profiles without any signaling to the other users, on a pay-per-

use, or à la carte, basis. The precise mix of paid and premium features is established over time

on a brand-by-brand basis.

       34.     Match’s revenue is primarily derived directly from users in the form of recurring

subscriptions, which typically provide unlimited access to a bundle of features for a specific

period of time, and the balance from à la carte features, where users pay a non-recurring fee for a

specific action or event. Each of Match’s websites offers a combination of free and paid features

targeted to its unique community, and thus, a key strategic goal of Match was to convert its free

members into paid memberships and premium services. In addition to direct revenue from the

users, Match generates indirect revenue from online advertising that makes up a much smaller

percentage of its overall revenue.

       35.     Throughout the Class Period, Defendants closely tracked many metrics regarding

Match’s websites, including without limitation total registered members, number of members on

a premium or paid membership (a/k/a the “paid member count” or “PMC”), the conversion rate

from unpaid to paid memberships, and the average revenue per user (or “ARPU”), a figure that

would diminish if Match spent more money to enhance security or safety features. Defendants

also tracked extensive “red flag” metrics, many in real time, including without limitation the raw

numbers of scam or fraudulent member accounts, their percentage of total memberships, the

rates at which they could be removed, and unusual spikes in registrations or site activity that

signaled mass-scale or “bot” attacks.




                                                    13
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 18 of 170 PageID 336



       B.      Match’s Revenue Growth Was Driven By Undisclosed Misconduct

       36.     Contrary to Defendants’ misstatements alleged herein and undisclosed to

investors, as described by the CWs, Match’s website brands suffered from serious legitimacy

issues regarding memberships, which affected its reported results.         Specifically, certain of

Match’s website brands, including Match.com, had rampant problems with widespread

fraudulent accounts by scammers and so-called “bots” (autonomous programs that can interact

with systems or users), which were illegitimate and designed solely to defraud bona fide

members, while other website brands, such as Tinder, failed to screen or to take sufficient steps

to remove sex offenders and other dangerous users. Match and its website brands advertised and

marketed to legitimate users, seeking to have them switch to pay or premium memberships,

based on messages, “winks,” and similar communications generated by the illegitimate accounts.

Match inflated its membership statistics and reported results by misleadingly driving up its paid

subscriptions though these tactics and then making it difficult for users to end their paid service

or to cancel their memberships.       When Match’s website brand employees sought to help

customers, to protect them against dangerous or fraudulent accounts, or to get them a refund,

they were retaliated against and rebuked by the company. The CWs, most of whom worked in

the same corporate headquarters building as the Individual Defendants and Match’ senior

executives and/or attended meetings with them during which the topics related to this lawsuit

were discussed, demonstrate that Defendants and Match’s top leadership knew of or recklessly

disregarded these material, undisclosed facts and financial risks to investors.




                                                    14
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 19 of 170 PageID 337



               1.     Undisclosed Facts and Risks Concerning Fraudulent Accountholders

                      a.      Undisclosed Facts and Risks Due to Scammers

       37.     The CWs establish that Match’s website brands were plagued by a huge volume

of fraudulent accounts designed to defraud legitimate users and that the Defendants and Match’s

executive leadership knew of the problem but failed to sufficiently address it.

       38.     According to CW5, a Senior Fraud Investigator at Match.com, scammers’ goal on

Match’s website brands was to get money or possessions from legitimate members. CW5 stated

that, typically, scammers would pretend to be international businessmen or pretend there was a

catastrophe of some kind, and then ask for money or gift cards. Knowing that Match.com’s

account activity and on-site messages were monitored, CW5 said that many scammers would try

to get the real email addresses or phone numbers of members early so that scammers could more

freely engage in fraud off of the website. CW5 stated that the average lifespan of a scammer

account was 15 hours, though some fraudsters were “slow burners,” who would develop long-

term communication with members before attempting to extort money. CW5, stated the majority

of fraudulent users that plagued Match.com were from the Western coast of Africa, with CW4, a

Senior Product Manager, specifying that scammer accounts specifically originated from Ghana.

       39.     According to CW3, the Director of Training and Quality Assurance at Match.com

for nearly a decade, Match.com’s fight against fraudulent accounts “was a widely known

company struggle” during CW3’s entire tenure. As CW3 put it, “romance scams and fraud

accounts are not whisper words around Match.” CW4 stated that Defendant Ginsberg was aware

of Match’s struggles with fraudulent accounts and would speak up at company-wide meetings

about fraudulent accounts.




                                                    15
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 20 of 170 PageID 338



       40.     Yet, Defendants failed to implement sufficient counter-measures to remove

fraudulent accounts or to ensure that those accounts did not harm legitimate members or

adversely impact Match’s reported metrics. Indeed, the CWs described an overworked, under-

sized team of individuals engaged in a constantly-evolving game of cat-and-mouse with huge

numbers of fraudsters. CW4, a Senior Product Manager in charge of web apps, helped design

backend programs for Match.com and understood the Fraud Department’s processes. CW4

stated that the Fraud Department was constantly working to catch up with ever-changing tactics

of fraud perpetrators. CW5 stated that certain factors would prompt an account to be flagged as

potentially fraudulent, including: multiple failed payment attempts indicating possible use of

stolen credit cards; a cloaked IP address or use of VPNs or other masking software that made it

difficult for CW5’s team to see the country of origin; sending more than the limit per day of

messages, winks, or likes; reusing the same easily accessible photos from the internet; and the

use of commonly misused American vernacular, both in messages and in profile language,

typically from fraudulent accounts originated from Ghana, Nigeria, Russia, or Eastern Europe.

CW3 and CW4 corroborated these factors. CW5 stated that any one of these factors, however,

was not enough to set off the alert to check the account for fraud, but a combination of the

factors would cause automatic flagging.

       41.     CW4 stated that only subscribing accounts were screened for fraud, on the

rationale that non-subscribers did not have the ability to message other members. . CW4 said

that once an account was placed in the fraud queue, it was given a percentage score based on the

likelihood of fraud, with scores above a certain threshold imposing certain messaging limitations,

while lower-scoring flagged accounts could be removed once a fraud inspector had the time to

review the account.

                                                   16
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 21 of 170 PageID 339



       42.     Significantly, however, it is clear that Match employed wholly insuffieitn

resources to handle the rampant fraudulent accounts on its websites. For instance, CW5 stated

that the work in the Fraud Department was “never ending” and the Fraud Department worked

around the clock, 24 hours a day, 7 days a week, 365 days a year, including all holidays during

CW5’s entire tenure at Match. CW5 stated that Fraud Department, comprised of just 8 members,

were required to manually review a minimum of 1,200 accounts per day that were flagged by the

internal fraud detection system and that they worked in shifts so that there was always someone

working to manually assess accounts. CW3 and CW4 corroborated this assessment that accounts

flagged as fraudulent had to be reviewed manually, with CW3 describing the Fraud Department

as an overworked “24/7” team of workers manually reviewing automatically flagged accounts.

CW3 stated that the Fraud Department at Match.com was constantly running to remove scammer

accounts and that, as social media use grew, Match.com’s fraud problems have grown as well.

CW3 stated that “no matter how many accounts you pull down, it’s a continuous fight –

[fraudsters] just stick more right back up.”

       43.     Because of the prevalence of fraudulent accounts on Match.com, some Customer

Service representatives also reviewed accounts to determine if they were fraudulent.        For

instance, CW12 worked in the Customer Service Department responding to customers’ concerns

via phone and email, but was also responsible for detecting fraudulent accounts that had slipped

through Match.com’s automatic flagging process. Match.com subscribers would sometimes

report suspicious activity from other members. When that happened, CW12 would pass on

information about the suspicious account to the Fraud Department if it there were certain

triggers, such as improper use of English grammar.        CW12 also deactivated or removed




                                                  17
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 22 of 170 PageID 340



fraudulent accounts weekly. CW12 saw spikes in fraudulent accounts particularly during the

Christmas holidays or the summer.

       44.     These measures failed to adequately address the problem, and as a result, a large

percentage of accounts on Match.com were fraudulent.        According to Finance Department

analysis by CW2, Match.com’s Senior Finance Manager at its Dallas headquarters, which was

based on a comparison of the raw number of registrations on any given day against how many of

those members were removed by the Fraud Department seven days later, 15% of all Match.com

membership registrations were fraudulent.       CW2 stated that the fraudulent registrations

percentage remained close to 15% – an astounding one in six site members – at least throughout

CW2’s entire 3-year tenure. When informed that CW2 said that 15% of Match.com registrations

were fraudulent, CW1 said that CW2 should be trusted to know that number because CW2,

among other things, was involved in analyzing the Match.com figures, noting that CW2 spent

about a week and a half every month preparing the detailed forecast report and looking at all of

the financials for Match.com. Given the pervasive understaffing of anti-fraud efforts, these

statistics meant an unattainably difficult task for Match’s undersized Fraud Department. For

instance, CW5 stated that, each day, CW5 removed about 30%-45% of the accounts CW5

reviewed on Match.com and its affinity brands because they were determined to be fraudulent.

Indeed, CW5 stated that during CW5’s more than 7-year tenure at Match.com, CW5 may have

deleted about 1.7 million user accounts.

       45.     An even larger percentage of Tinder’s accounts were fraudulent. According to

CW7, Tinder worked with the assumption that approximately 20% of all accounts and other

account activity on the Tinder app were bots and/or fraudulent. Tinder’s Director of Analytics,

Bob Wilson, informed CW7 of this percentage first-hand. However, CW7 did not factor the

                                                  18
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 23 of 170 PageID 341



percentage of fraudulent accounts into CW7’s financial reports or analysis, in which membership

numbers, including the PMC, were reported, but the raw numbers were not adjusted to remove

the impacts of fraudulent accounts. CW7 stated, “whatever our subscription number was, we

took that number at face value – we did not parcel it out when reporting membership numbers.”

CW7 said there was no doubt that there were fraudulent accountholders who paid to have

premium Tinder account features, so as to further advance their fraudulent activities on the site.

       46.     Defendants were aware of fraud on Match’s website brands, but failed to take

necessary actions to address it because of a preferred focus on the revenue-producing metrics of

Match’s branded websites. In preparation for monthly forecast meetings, CW1, the Senior

Manager of Financial Planning and Analysis at Match, would first meet with the financial

department leaders of Match’s website brands who would provide CW1 with a deck

summarizing the website brands’ performance and forecasts, like the materials prepared by CW7

that did not adjust out the fraudulent accounts. At the Individual Defendants’ direction, CW1

would then consolidate all the reports into a 30-minute presentation and report for the monthly

forecast meeting, which was attended by Match executives including Defendants Ginsberg and

Swidler, Match then-President and current CEO Shar Dubey, and CW1’s two supervisors,

Martinez and Ponnambalam. The monthly forecast reports contained financials that included

various metrics, consolidated into a total and then divided by website brand, including expenses,

revenue, EBIDTA, the revenue compared to the prior year, the forecast, and the budget. CW1

stated more “granular, day-to-day” metrics, like the total number of users and the “net adds,”

which combined the number of renewal subscriptions and new subscribers in any given period,

were provided as supplementary materials with the monthly forecast report.




                                                    19
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 24 of 170 PageID 342



        47.    Instead of accurately adjusting company forecasts to identify and then reduce

fraudulent account activity, the Individual Defendants were focused on revenue-generating

metrics. For example, two key metrics in the monthly forecast reports were the number of paid

members of each website brand (the “PMC” or “paid member count”) and the average revenue

per user (“ARPU”), on which Match alternated focus based on external financial analysts’

shifting emphasis. CW1 stated that Match would try to drive up PMC by offering heavily

discounted, introductory pricing of 50% or more off monthly memberships, offering longer terms

of memberships for the price of a shorter membership, and offering a more relaxed refund

policy. According to CW2, the most intense push to increase PMC occurred at the close of a

quarter or year end because Match wanted to meet its forecasts and appear as if its membership

was steadily growing on earnings reports. CW2 stated that in the fourth quarter of 2018, there

was a particularly intense effort for Match to meet it numbers because of a previous earnings call

on which Greg Blatt said that paid memberships would increase by the end of 2018. These PMC

pushes would result in increased subscriptions, but there was an understanding, according to

CW2, that many members who joined during the heavily discounted period would cancel their

membership after rates increased. CW2 stated that this sometimes led to disastrous results for

the following quarter because of the decline in paid members, such as occurred in the first

quarter of 2019 – something CW2 had private conversations about with co-workers who

expected the paid membership to immediately decline after the 4Q2018 PMC push. CW2 stated

that another result of the discounts offered during the PMC pushes would be that by the next

financial report, the ARPU would be lower. Then, Match would switch emphasis to increasing

ARPU.




                                                   20
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 25 of 170 PageID 343



       48.     Focused far more on increasing Match’s memberships and monetizing them rather

than on ensuring that they were legitimate and posed no threat to bona fide users and by

extension to Match’s reputational capital, Defendants Swidler and Ginsberg were well aware of

key metrics and tracked the numbers closely. CW1 stated that Swidler’s focus was on topline

growth of the PMC, explaining that Swidler wanted to first get the members in the door, and then

find efficiencies within the company. According to CW2, Defendant Swidler was very involved

in tracking PMC and would come to Match’s Dallas headquarters approximately every six weeks

to discuss how to increase PMC and what type of “gimmicks” they could employ to increase

numbers to meet projections. Such methods usually included upselling packages and reducing

rates. CW2, CW2’s supervisor, Steve Bailey, and the Chief Product Officer at Match.com,

Sushil Sharma, were among the attendees at these meetings. CW2 stated that when Swidler

attended or called into monthly forecast meetings, CW2 would present the year-over-year

numbers and they would discuss how to increase paid membership as well as how to set refund

policies in order to maximize membership retention, as discussed infra.          CW2 stated that

Defendant Ginsberg was also present during some of these discussions. CW2 stated that while

Defendant Ginsberg was less involved in the Finance Department than Swidler, Ginsberg knew

of efforts to boost up numbers prior to earnings reports and received daily reports on where the

numbers stood. According to CW2 “everyone knew that we were chasing a number.”

       49.     Defendants knew that Match’s website brands had millions of fraudulent accounts

infiltrating Match’s branded websites, but they would only pay attention to the issue if it created

a variance on the forecasted PMC or ARPU of the website brands. For instance, CW1 said that

the website brand PlentyofFish had the biggest internally-reported problem with fraudulent

accounts and the issue became a constant topic during the monthly forecast meeting with the

                                                    21
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 26 of 170 PageID 344



Individual Defendants and Match executives. Because PlentyofFish had a smaller user base,

removing fraudulent accounts had a bigger impact on its numbers in the financial reports.

According to CW1, PlentyofFish’s employees were constantly trying to weed out these bad

accounts, but in doing so, PlentyofFish would revise its PMC/ARPU numbers downward as they

were cleaning up the site. Month after month, PlentyofFish would consistently bring their

forecasted PMC and ARPU numbers down, creating the impression that PlentyofFish was not

putting enough effort to fix the problem of fraudulent accounts on its site. CW1 said that this

created a point of frustration with Match executive leadership, particularly with Defendants

Ginsberg and Swidler.

       50.    CW1 stated that Match’s senior leadership would have known the statistics on the

number of fraudulent accounts, specifically including Defendant Ginsberg and Match.com’s

CEO, Hosseini. CW1 stated that policies were decided upon by the board of directors, with

Swidler, Ginsberg, and Dubey weighing in. According to CW1, policies would be the same

across the website brands and each website brand would enact the policy with its own methods.

CW1 was fairly certain this was how policy for fraud detection was set.         Also, because

Defendant Ginsberg also would have been aware of the numbers of fraudulent accounts due to

having previously served as Match.com’s CEO when Greg Blatt was CEO of Match. CW1

stated that Finance Department personnel who would have known about the specific fraud

numbers at each website brand included, CW2 and CW7. CW1 said that Defendants Ginsberg

and Swidler also would have had more detailed discussions about fraud with the Product

Division or developers. Other CWs described the widespread knowledge of fraudulent accounts

on Match websites. For example, CW3 said “everyone in the building was aware of those issues.

It was not a secret.” CW4 also stated that everyone in the building had knowledge of the number

                                                 22
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 27 of 170 PageID 345



of fraudulent accounts and that fighting fraud was a frequent topic at the twice weekly operations

meetings.

       51.     Match’s focus on metrics regarding the user base was evidenced and made

available to everyone at headquarters via what CW6 described as a wall of screens in plain sight

at the headquarters. CW6 stated that the security division was on the 14th floor of Match’s

headquarters, which was the main level that included the break rooms and conference rooms as

well as the main entry for Match visitors. CW6 described the 14th floor as an open-concept area

that included the Match.com’s Operations Division, of which the Security Team was included.

Within the Operations area, there were three or four large screen televisions mounted to a wall

that had real-time site statistics.   These statistics included general traffic patterns, server

information, how many users were using the site at one time, CPU memory and information that

indicated website health. CW6 stated that if there was an unusual traffic spike, it could indicate

to CW6 that it was due to “bots” or because fraudsters had found a new way to avoid detection

on the site. CW6 was aware that Match.com’s business was cyclical, with membership peaking

at different points during the year, because Match.com posted this information on the wall of

screens. CW6 stated that many people at the office would have been able to see this wall of

screens with information about users if they were on the main floor of the company’s offices or

visiting the break room given the open-concept design of the main floor.

       52.     Other CWs who worked in the Dallas headquarters, which only had three floors,

also said the wall of screens were highly visible. For instance, CW1 stated that the wall of

screens displaying website statistics behind one of the social areas on the 14th floor and that that

CW1 would see them when going to the big cafeteria, social areas, and conference rooms. CW1




                                                    23
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 28 of 170 PageID 346



stated that the wall of screens was in plain view and that if you know what you are looking at,

then you could decipher them. CW9 corroborated that the wall of screens were highly visible.

       53.     Yet, despite the large percentage of fraudulent accounts on the Match sites, and

despite the widespread knowledge of the prevalence of those accounts and the difficulties

removing them, Match refused to increase fraud detection staffing to properly address the

problem. CW1 stated that each website brand would have their own systems and staff to combat

fraudulent accounts. For instance, a group of just 8 people were tasked with reviewing flagged

accounts on Match.com and its affinity brands. CW5 stated that there was implied pressure

within the Fraud Department to keep up the review pace and that CW5 would spend just 5 to 15

seconds per profile to analyze whether it was fraudulent. CW5 would spend only a minute or

more on flagged accounts that were not as obvious to resolve. CW5 stated that there were times

that it felt that it was easier to let some flagged profiles retain an account rather than remove a

profile erroneously. According to CW5, the Fraud Department would have benefitted from

additional workers. However, when CW5 and others in the Fraud Department asked their

supervisors for additional help, they were told that a purportedly forthcoming, new, tougher

registration system, that included text message verification, would alleviate their workload. Yet,

by the time CW5 left Match.com in October 2019, this promised system to enhance security

measures was not in place. CW5 stated that it was a “no-brainer” to have such a system noting,

“if you make it harder to sign up, you keep away the riff-raff. I don’t know why something

wasn’t implemented sooner.”

       54.     However, the Defendants’ prioritization of profit over security made it a foregone

conclusion that Match.com did not get the resources it needed to properly combat fraud, given

that Tinder was Match’s most lucrative website brand. According to CW1, Tinder was “growing

                                                    24
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 29 of 170 PageID 347



like a weed” and on a “rocket ship trajectory” of growth. Match.com and older brands that were

not seeing rapid growth or revenue were operating with half the number of staff dedicated to

fraud. CW1 said that Match.com was more or less just breaking even on its paid membership

count and was just treading water like all other website brands other than Tinder. CW2 stated

that there was an attitude of acceptance within the Finance Department at Match.com that

fraudulent accounts were on the site and it was regarded as routine and “business as usual.”

CW2 stated that Match.com did not ignore the fact that there were fraudulent users, but it was

not viewed as urgent as long as fraud remained steady and did not suddenly spike. So, too, was

the attitude at Match Group. As CW1 put it, Match’s primary focus was on Tinder and its

growth. Fraud was accepted on the website brands as long as there was no adverse variance in

the key metrics.

                      b.      Undisclosed Facts and Risks Due to Bots

       55.     “Bots,” or internet robots, can be utilized to perform automated repetitive jobs or

they can be malware used to gain total control over a computer. Such bots are present on Match

website brands. CW6, Senior Security Engineer at Match.com, stated that among the activity

bots would perform on the Match.com site included harmful actions such as creating fraudulent

accounts and breaking into other user accounts. CW5 stated that the Fraud Team would often

alert the Development Team, which included programmers and was largely responsible for

identifying and shutting down bots, of unusual patterns that could be caused by bots. One of

CW6’s main job functions was to detect the presence of bots on Match.com and to try to install

preventative measures to prevent their infiltration. CW6 stated that advanced bots would be able

to fly under the radar and it would take a lot of human effort to detect the problem areas. As

CW6 stated, occasionally, if the bot was not advanced, a script might be run that caused a


                                                   25
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 30 of 170 PageID 348



specific request to be run a thousand times and it was immediately obvious based on the activity

posted on the server screen the Security Team monitored that there was an active bot on the site

doing something such as guessing passwords.

       56.     Defendants failed to implement sufficient proactive or counter-measures to

remove bots from Match’s website brands or to ensure that those bots did not harm legitimate

members or adversely impact Match’s reported metrics. As CW6 described it, Match.com was

often on the defensive working to prevent attacks by hackers and those who create malware.

According to CW6, every time they would find a group of bots, the bots would change their

approach so that preventing bots from infiltrating the Match.com website was a constant fight.

For instance, CW6 said that if the bot activity was aggressive enough, it would show up on the

monitoring screen and the Security Team would often find that those controlling the bots slowed

the activity down to reduce the risk of detection. CW6 stated that they were just trying to keep up

with new threats – the bots were the ones coming up with the rules of the game.

       57.     Defendants were aware that bots were infiltrating the Match website brands and

causing harm to legitimate users by creating fraudulent accounts, among other things. As CW6

stated, any website that gathers personal information is subject to such threats. Moreover, the

wall of screens describe by multiple CWs at Match’s headquarters could reveal “bot” activity in

real time, in plain sight. Thus, the Match website brands were aware that the sites were prime

candidates for unwelcome visitors.

                      c.      Undisclosed Facts and Risks Due to Sex Offenders and Felons

                              Despite screening, there are sex offenders on Match.com

       58.     In the wake of a lawsuit against Match.com by a woman in 2011 who said she

was sexually assaulted by someone she met through the website, Match.com implemented a


                                                    26
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 31 of 170 PageID 349



system to screen memberships for sex offenders against a national sex offenders registry. CW8,

the Manager of Community Operations (a/k/a Customer Care and Community Relations) at

Match’s Dallas headquarters, personally worked to screen the site’s memberships for sex

offenders. CW8 stated that CW8 was one of up to four people who had access to the queue of

profiles needing review and together they were expected to work through the queue. CW8 stated

that Match.com’s backend system checked subscribing member’s billing names against the

national sex offender registry. CW8 explained that if a name matched with a name on the

registry, CW8 or one of the others with access to the queue would check the person’s profile

picture against the photo publicly available on the registry. CW8 stated that they would look for

other factors that matched, such as the race, hair color, and age, to verify it was the same person.

CW3 and CW9 corroborated this process. CW3 said that there was some photo screening

software that checked against photos of registered sex offenders and would flag individuals.

Then, someone at Match.com would review flagged profiles to see if they were the same person.

CW9 also stated that there was just one person at Match.com, James McMillan, who had a

reactive role in investigating serious customer concerns, including complaints of registered sex

offenders on the site.    There were other measures taken to screen for sex offenders on

Match.com. CW3 stated that Match.com would catch sex offenders as they were doing audits.

CW8 said that there was an eight-person team separate from the Fraud Team that looked into

complaints about members from members. If someone was reported to be a sex offender by

another Match.com member, CW8 said that the team usually took the person’s word for it and

removed the profile.

       59.      However, there were still sex offenders Match.com. CW9 stated that Match.com

did not employ any method to prevent sex offenders from signing up on Match.com in the first

                                                    27
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 32 of 170 PageID 350



place. CW8 stated that there was probably one person a day removed from Match.com for being

a sex offender.

                                Match.com allows felons to operate on the site unabated

       60.        Additionally, there were felons on Match.com. CW10, a Senior Product Designer

at Match.com in Match’s Dallas headquarters from July 2018 until August 2019, stated that

Match.com did not screen for felons. CW10 said whether to screen for violent felons was a big

subject of conversation in the workplace. According to CW10, “you could be going on a date

with a murderer and not know it.”

                                Tinder does not screen for sex offenders at all

       61.        Given Match.com’s half-measures to screen for sex offenders, the total lack of

any such measures on Tinder, Match’s most profitable website brand, is particularly egregious.

CW11 worked at Tinder at its corporate headquarters in Los Angeles from December 2017 to

May 2018 in the Trust and Safety Division, as one of six Team Members, responding to user-

generated reports about other users, and from May 2018 until April 2019 in the Customer

Service Division, providing tech support. During CW11’s tenure at Tinder, CW11 stated that

there was no proactive screening for sex offenders whatsoever. According to CW11, any sex

offenders removed from the Tinder app were only found after other users proactively reported

them to the Trust and Safety Division. In other words, Tinder let its users be put at risk and then

left it to them to report what happened, possibly after a sexual assault or other threatening

situation, before the company took any action. CW11 would see a sex offender complaint once

every few weeks.

       62.        Moreover, the process for Tinder users to report sex offenders and other

inappropriate accounts was not straightforward or efficient. CW11 stated that user-generated

                                                     28
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 33 of 170 PageID 351



reports were generated within the Tinder app or via email and that there was no phone number

available to make a report. Within the mobile app, CW11 stated that a user could elect to report

another user by clicking on that person’s profile and selecting an ellipsis symbol on the page that

would prompt a drop-down menu that included one option, “report user.” CW11 stated that if

someone tried to report a user, the app would give the user categories for reporting the person,

such as harassment. However, according to CW11, there was not a category for sex offenders

and that if a person wanted to report a sex offender, there as an option to select “other” and the

person could write in sex offender in the category. CW11 stated that if a user reported someone

as a sex offender, these key words would trigger the alert to go up higher in Tinder’s system so

that a Trust and Safety Team Member could address it quickly. CW11 stated that once the Trust

and Safety Team received a sex offender report, the Team would first take the information

provided by the complaining user and try to verify if the reported person was on the sex offender

registry. If the report was verified, then it was an offense that could lead to the person being

banned, according to CW11.

       63.     Despite knowing of sex offenders on the site, Tinder did nothing to prevent more

from signing up in the first place. CW11 was also not aware of any methods in place to pre-

screen sex offenders for signing up on the Tinder site in the first place. CW11 stated that

inquiring whether a person was a sex offender was not a direct question asked to members when

they signed up for an account.    Moreover, according to CW11, Tinder’s process for creating a

user profile included filling out a short, simple form that would prompt an email to be sent to the

user’s given email address to accept the Tinder’s terms and conditions. CW11 stated that once

the terms and conditions were accepted, the person could start using Tinder. According to




                                                    29
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 34 of 170 PageID 352



CW11, the goal of Tinder was to make signing up as easy as possible – “you don’t even have to

put your real name down.”

       64.     Defendants were aware that there were sex offenders and other bad actors on

Tinder. According to CW1, Dubey, Match’s then-President and current CEO, was very hands-

on and in the weeds with Tinder’s operations during CW1’s tenure at Match. CW1 specifically

recalled a period of about six months in 2017, after Sean Rad (Tinder’s founder) left Tinder, that

Dubey dramatically increased her time spent at Tinder’s office to three to four days a week and

started calling in from Tinder’s Lost Angeles office for meetings that were occurring at Match’s

Dallas headquarters and that she had previously attended in person. CW1 stated that Dubey’s

presence at Tinder continued until Match Group brought in Elie Seidman, who had been running

OKCupid, to run Tinder. CW1 stated that if there were any red flags with Tinder’s operations,

Dubey would have been aware of them. Due to Dubey working so closely with Defendants

Ginsberg and Swidler and other executive leadership, CW1 stated they too would have been

aware of any red flags at Tinder, including policies not to screen for sex offenders and bad actors

on Tinder’s site. During the time that Dubey was at Tinder’s headquarters, she would interact

with Ginsberg daily and with Swidler several times per week, CW1 said. CW1 had first-hand

knowledge of these facts and circumstances, because CW1 regularly had conversations with

Dubey prior to the start of telephonic meetings in which they both participated.

       65.     For Defendants and Tinder executives, preventing fraudulent accounts or accounts

the posed risks to other members, such as those created by sex offenders, were not a priority as

long as fraud or misconduct on Match’s branded websites did not cause a variance in the PMC or

ARPU metrics. CW1 stated that as the most profitable of all the Match website brands because

of its rapid growth and usage, Tinder had the most resources available to identify and remove

                                                    30
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 35 of 170 PageID 353



fraudulent accounts. However, according to CW1, most of the discussions about Tinder were

related to its growth and not about combatting fraud and removing sex offenders from its site.

CW1 stated that Defendant Swidler’s comments about Tinder were usually centered around its

growth and positive results, saying things like, “everything is going great – keep bringing me

awesome numbers.”

              2.      Undisclosed Facts and Risks Concerning Match’s Use of
                      Communications from Fraudulent Accounts to Generate Deceptive
                      Marketing, Sell Subscriptions, And Increase Its User Base

       66.     Match.com’s advertising and marketing emails to members varied greatly

depending on whether members were subscribers (i.e., paying members) or non-subscribers (i.e.,

non-paying members) that Match.com was trying to entice into a paid membership by reference

to purported communications by other site users.       CW2 stated that marketing emails from

Match.com to non-subscribers were “annoying” and “aggressive,” and Match.com “would

promote all messages, even if they were fraudulent.” CW2 stated Match.com tried to engage

new users and get them to send messages. CW2 conducted an analysis on what actions made

non-subscribers decide to pay for a membership. CW2 stated it was “definitely over 30%” of

members who subscribed after receiving a notification that they had a message they could not

read unless they paid for membership. This percentage was higher for men who received

messages from women and then immediately subscribed to read the messages. CW2 stated that a

percentage of the messages marketed to non-subscribers were fraudulent.         CW3, who was

familiar with the incidence of non-subscribing Match.com members receiving emails notifying

them that other members had liked them or sent them messages, stated that non-subscribing

members receive emails on all their account activity, with the goal of getting them interested in

paying for a membership to the site. Subscribers, on the other hand, do not get emails on every


                                                  31
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 36 of 170 PageID 354



activity. CW2 stated that CW10 said that the automatic messages sent by Match were reworked

about once a year through a contracted third-party firm that brought in temporary employees to

work on the notification systems in Match’s Los Angeles office.

       67.     After non-subscribers are induced by Match’s emails and advertisements to pay

for subscriptions, many of these new subscribers discovered that the people who “liked” them do

not exist in reality. CW3 stated that a frequent complaint CW3 received from subscribers was

that they received an email stating that people liked them, but by the time they signed up and

went to search for those people, they saw that those accounts were either not real or had been

removed. CW10 was also aware of emails telling customers they had messages waiting for

them, but the messages were not there once customers subscribed and searched for them. This

was confusing for a lot of people, particularly if it happened multiple times a week, because it

led the newly-induced paid members to feel that they paid for a subscription but were not really

getting the traffic they expected. CW8, who had been at Match.com in various roles in the

Customer Relations Division since 2011, but most recently, worked as the Manager of

Community Operations (a/k/a Customer Care and Community Relations) at Match’s

headquarters, stated that customers complained that they would sign up for a subscription and

then be unable to see messages that were advertised as waiting for them. CW8 stated that CW8

was directed from the product department, possibly from the VP of Product, to tell customers

that the account that sent the message was removed from the site. CW8 stated that CW8 and

other customer care representatives had to be voice of the company and that “agents just say

what they are told to.”

       68.     Consumers were often unaware that, in many instances, communications received

from Match.com are not from users interested in establishing dating relationships, but are instead

                                                   32
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 37 of 170 PageID 355



from persons seeking to perpetrate scams. CW4 also stated that non-subscribers would receive

emails and notifications from Match.com that they had a message waiting for them, sign up for

an account, and then the message was no longer there.              CW4 attributed the account

disappearance to a flagged account scoring low enough that the account was still flagged and

pending review, but not high enough to be automatically deleted. As CW6 put it, flagged

accounts had to meet a certain threshold that were detected by Match.com’s systems according to

a complex algorithm developed by internal engineers. CW4 stated that this threshold was high.

CW3 stated that since nonsubscribers were emailed about all account activity, emails from

Match.com would reach nonsubscribers about account activity from flagged accounts before they

were removed CW2 corroborated, stating that if a “bot” or suspicious fraudulent account liked

the profile of an unpaid member, the message from Match.com notifying them of that activity

was instantaneous.

       69.     It was widely known within Match.com that its subscription model was to get as

many people to subscribe as possible and to hope that the subscribers forget that they subscribed

and continue to pay through the automatically-renewed subscriptions. CW1 stated that it was an

“open secret” at Match.com that it relied on members subscribing for its service and then

forgetting they had had signed up. CW2 corroborated this statement. CW1 would say in jest to

co-workers things like, “who knows how many months this person has been married and

forgotten that they are paying for Match.com because they don’t follow their spending?” CW10

corroborated this stating “we had a lot of conversations – it was a daily task on how to figure out

how to get people to sign up and forget about it.” According the CW1, Defendant Ginsberg, who

focused on the Match.com site, knew about this tactic and would have been keenly aware of this

method.

                                                    33
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 38 of 170 PageID 356



               3.     Undisclosed Facts and Risks Concerning Match’s Use of Deceptive
                      Guarantees and Confusing Billing and Cancellation Practices to
                      Maintain Its Improperly Inflated User Base

       70.     Once Match induced customers into signing up for paid subscriptions based on

marketing fraudulent profiles, Match used deceptive guarantees and convoluted billing practices

in order to prevent customers from easily cancelling their accounts.

                      a.      Undisclosed Facts and Risks Concerning Match’s Use of
                              Deceptive Guarantees

       71.     CW3 stated that some consumers who visited Match.com were offered a match

guarantee if they purchased a six-month subscription – whereby if they purchased a six-month

paid subscription but did not meet someone special during the first six months, they would get an

extra six months free. What was not explicitly stated on the website’s offer notice, but the

difficulty most people had, according to CW3, was that they had to certify that they met certain

requirements before they could receive the six months of free membership.

       72.     CW9, an Escalation Specialist at Match at its Dallas headquarters, stated that

there were four guidelines in order to qualify for the six-month guarantee, which included

messaging at least five different people each month, having an active profile photo at all times,

and having the profile public at all time. CW3 corroborated that the guarantee requirement

included that subscribers had to contact five different people every month, but some people did

not realize it was required to receive the free six months. CW9 stated that those terms were not

up-front and were not advertised when a member sighed up for the six-month membership with

the guarantee. Instead, members had to go to a separate page on the website to find those terms.

CW9 stated that the terms page was found via a drop-down menu on the top right side of the

page that said, “Match Guarantee.” Additionally, CW9 stated that the terms were stringent. For

example, in addition to having to message at least five people a month, CW9 said that if

                                                   34
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 39 of 170 PageID 357



customers hide their profiles for a day or even for a couple of minutes, then they failed to qualify

for the guarantee. Before the promotion was discontinued, CW9 stated that CW9 got to a point

in escalation meetings where CW9 asked to give refunds or membership extensions. According

to CW9, “it was getting so ridiculous.” CW9 would say in the meetings, “we have to make some

exceptions for this – people are calling every single day.”

                       b.     Undisclosed Facts and Risks Concerning Match’s Improper
                              Billing and Cancellation Practices

       73.     CW9 stated that the majority of customers CW9 spoke to had problems with

billing. CW8 corroborated this statement saying that as the manager of community relations,

Match.com received about 2,000 phone calls a day to their outsourced phone center, 1,000

emails a day and possibly as many as 500 chats via the website per day. According to CW8,

there was always work to do, always more calls to take and more emails to answer. CW8 stated

that overtime was sometimes mandatory with some people on CW8’s team of approximately

eight people working four hours of overtime a day. CW12, a member of CW8’s team, had a

quota to respond to 16 emails every hour, which CW12 stated provided little time to adequately

devote to each customer issue. CW8 stated that CW8’s department did not receive funding to

hire additional people and they were a lower status department within the company because it

was not revenue-generating. CW3 stated that fake profiles were the most common customer

complaint and billing complaints were second most common.

       74.     As several CWs attest, it was well-known at Match.com that its membership

cancellation policies were purposefully convoluted and harsh in order to discourage paid

members from unsubscribing.         For instance, CW2 stated that Match.com’s membership

cancellation policies were unnecessarily stringent and not up to industry standards. CW2 stated

that membership cancellation was purposefully hard to locate and complete on the website and
                                                    35
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 40 of 170 PageID 358



that it was part of Match.com’s process to make sure cancellation was hidden. CW9 stated that

Match.com was unethical in trying to prevent membership cancellations.         CW9 stated that

cancelling membership was a cumbersome process, with customers having to click through

between five and seven screens.       CW8 corroborated, stating that the cancellation process

confused customers and that most customers who called Match.com complained that they had

cancelled their membership but were still getting billed.     Like CW9, CW8 stated that the

cancellation process required members to click through seven screens. CW8 stated that on one

of the final screens, there was a survey asking members why they were cancelling. CW8 stated

that most members thought they concluded the cancellation process before reaching the survey,

but in actuality, by design, it was necessary to click “next” to confirm the cancellation again.

Failing to complete the entire lengthy cancellation process resulted in customers unknowingly

continuing to be billed, according to CW8.         CW10 corroborated that the cumbersome

cancellation process required people to go through several screens and that the button to request

a cancellation was put in a hard-to-find spot. CW10 stated that Match.com “blatantly hid the

cancel subscription button.” According to CW10, the process to cancel was “ridiculous.” CW2

stated that it was easier for members to cancel their subscriptions through the Apple or Android

systems because there were fewer screens to click through. For this reason, marketing emails

from Match.com included links that would direct non-paying users to the website and not the

app, while subscribers were directed to the app.

       75.     CW2 stated that the cancellation policies would become even more stringent

around quarterly and year-end reports, when the company wanted to show more paid members.

During this time, Match.com would clamp down on membership refunds for any reason. CW2

said that Match was focused on hitting numbers, meeting estimates, and doing what it could to

                                                   36
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 41 of 170 PageID 359



“prop things up.” CW2 stated, “we would say we were trying to create brand value, but then at

the end of every quarter, we’d discount 50 percent and we would hammer down on our refund

policy – those were our two levers.”

       76.     CW6 stated that Match.com’s internal backend system logged everything a user

did and created a record of all activity on the site. For example, according to CW6, a customer

sales representative could tell if a user had tried to cancel but not been successful at submitting

the cancellation, and had not been continuing to access the site. CW6 also said that when a user

tried to register, that activity would be logged based on the user’s IP address so that IT staff

could tell when and where a user tried to access the site. Thus Customer Sales representatives at

Match could therefore verify if users tried to cancel in earnest and, in theory, offer refunds or

honor bona fide cancellation requests. However, Match.com’s company-wide policies, based on

efforts to increase and maintain its user base, stood in the way of Customer Service

representatives freely honoring refund and cancellation requests.

       77.     Many customers also inadvertently renewed their membership after they

successfully cancelled it. CW9 stated that after members cancelled their membership, they

would still have time left on their membership before they could no longer access the paid

features. According to CW4, if users cancelled their accounts but had unfinished time left on

their contract, then they would have still been billed for the remainder of their contract. CW9

stated that it was very easy for customers to accidentally reactivate their membership during that

period, because there was a button on a member’s page that if clicked, would reactivate the

membership. According to CW9, this triggering button was promoted in emails to members who

were approaching their cancellations, and it was not clear to members that they were reactivating

their membership and effectively reversing the cancellation. CW9 stated, “it blew my mind - I

                                                    37
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 42 of 170 PageID 360



thought, this is not ethical.” CW10 corroborated CW9’s statements about the triggering button,

saying that the reactivation button was simple to use and would not tell members that they would

be charged for a full year if it was clicked.

       78.     Significantly, members who requested refunds due to encounters with fraudulent

accounts were denied refunds. For instance, CW2 stated that refunds were based solely on how

much a member used the site. So, if a member used Match.com, but found that the majority of

the people they interacted with were scammers or bad actors, they would not be given a refund.

According to CW2, requests for refunds for this reason were viewed as simply not liking the

product, which is not a basis for receiving a refund if members used the product. In addition,

according to CW9, Match.com refused to refund customers who subscribed based solely on

emails and marketing ads they received from Match.com alerting them to winks or emails from

potential suitors whose accounts were subsequently removed.

       79.     Match clearly prioritized inflating its membership statistics over ensuring the

legitimacy of its membership base and the safety of its site users. Even in instances where

customers were afraid for their safety based on interactions with other users, CW9 was directed

to avoid offering refunds and to not suggest or encourage hiding their profiles as an alternative.

CW9 stated that a customer who met someone through Match.com learned that the person had

been convicted for kidnapping.          The customer was afraid for her children and CW9

sympathetically advised the customer to hide her profile on the site.        As a result of that

suggestion, CW9 received a failing score on an evaluation by Quality Assurance for that call

because CW9 was not supposed to advise members to hide their profiles. In response to the

failing score, CW9 stated that she wondered of CW9’s supervisors, “Are you not even a human

being?” CW9 stated that CW9 was told not to mention to members that they could hide their

                                                   38
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 43 of 170 PageID 361



profiles or encourage them to do so because the company wanted as many users as possible

featured on their site.

        80.     The lack of safety concern by Match’s highest-level executives extended to its

employees as well. CW1 said that at least a half-dozen times, Match Group received some

periodic threat or complaint that prompted the company to bring in armed security guards

stationed at its headquarters entrances for a week. CW1 said that CW1 only knew that some

kind of threat prompted the enhanced security, but did not know whether it was an angry caller

making unspecified threats or a detailed threat against the company. According to CW1, when

the armed guards were present, there was “no communication whatsoever” about the nature of

the threat to employees, nor were there any communications thereafter as to policy changes, if

any, made in response.

        81.     CW9 stated that beyond the cumbersome cancellation process, CW9 spoke with

members who were misled about how much their recurring membership would cost.                For

example, CW9 said that members who signed up for a membership after receiving a promotional

email about messages waiting for them to read would be offered a “sign up today and pay $25 a

month” offer. However, according to CW9, that promotional value was only offered for the first

month of renewal and the following months reverted to the regular rate of $40 a month. CW9

stated that other customers did not understand that the membership was a recurring billing - that

information was in the fine print. CW10 described a similar deceptive process designed to keep

users locked into subscriptions, saying that one issue of constant redesign was the rate card,

which showed prospective members various subscription options and their costs.            CW10

reworked the design of the card hundreds of times. CW10 stated that those options, which

included a one-month membership and various bundles of months, did not spell out that the

                                                  39
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 44 of 170 PageID 362



multi-month memberships were paid all at once. CW10 did, however, design many versions that

specified the amount for the six-month membership, which was approximately $129, but CW10

stated that those designed were always rejected by superiors who were in charge of the product.

According to CW10, “We were always trying to deceive with the messaging. It was not about

the customer. It was all about metrics.” CW10 stated that, generally, if there were terms and

conditions for an offer, Match would hide them.

       82.    CW6 stated that customers complained about difficulty cancelling their accounts

and that internally, Match realized it was an issue. CW6 stated that CW6’s knowledge of

customer complaints regarding difficulty cancelling accounts and Match’s efforts to address the

issue came from a company-wide meeting held just after CW6 joined Match in 2018. CW10

stated that in recurrent meetings (occurring around every three months) with senior leadership,

including Match.com CEO Hesam Hosseini, Vice President of Product Dushyant Saraph,

Product Manager Brett Richards, and Supervisor Sean Lester, CW10 discussed where to place

the membership cancellation button so that users would be able to find it. CW10 recalled saying

at a meeting, “My mom is a single mom. She’s an older user. She got confused. Let’s make

this easy for the users.” CW10 stated these meetings were hostile, that the cancellation process

was a “touchy subject” for those in the Product Department, and debates about placement of the

button to request a cancellation remained ongoing as of CW10’s departure in August 2019.

       83.    Defendants were aware of customer complaints and trends in customer issues.

Both CW2 and CW1 stated that Defendant Ginsberg projected herself internally as being very

much about product, brand messaging, and public relations, and so would have company-wide

discussions about user experience. Therefore, Defendant Ginsberg would have known about

consistent complaints that Match.com subscriptions were difficult to cancel. There were also

                                                  40
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 45 of 170 PageID 363



reports available to Defendants regarding customer complaint. For instance, CW3 stated that

any major issue would trigger an internal report and that customer complaints were put into such

reports. Also, according to CW8, there were daily breakdowns produced about the number of

complaints received from customers. CW8 stated that each customer phone call would prompt

the creation of a ticket and that there was an internal system to run a query on tickets.     In

addition, CW3 stated that customers would contact the CEO, CFO, and other company

leadership directly by going on to the company websites, figuring out the naming convention for

company emails (e.g., first initial plus last name at the company email extension) and send their

concerns directly to them.

       84.     Despite knowledge about fraudulent accounts and the variety and multitude of

customer complaints, Defendants intentionally turned a blind eye and focused instead on

Match’s bottom line – which according to CW9 was to increase its user base and then to

maintain that user base at all costs. According to CW9, Match did not care about its users

finding relationships, but solely cared about growing its user base. CW10 corroborated this

statement stating that the business was metrics-driven – it was never about the user.

               4.     Undisclosed Facts and Risks Concerning Match’s Retailiation Against
                      Its Employees Who Tried To Protect Members

       85.     Match retaliated against employees who did not support its bottom-line focus of

growing and maintaining its paying user base at all costs.

       86.     According to CW9, Quality Assurance calls were based on whether Escalation

Team members followed the script, avoided offering refunds, and did not mention membership

cancellation. If the customer requested cancellation, CW9 stated that CW9 was supposed to try

to talk them out of it. As discussed supra, CW9 received a failing score on an evaluation by

Quality Assurance for advising a Match.com customer, who feared for her own safety and that of
                                                    41
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 46 of 170 PageID 364



her children after being matched with a convicted kidnapper, to hide her profile. CW9 was told

not to advise members that they could hide their profiles or encourage them to do so, because the

company wanted as many users as possible featured on their site. CW9 also gave refunds to

members who said that they misunderstood how much recurring membership would actually cost

unless they did something (like use the membership for an entire month) and then requested a

refund after the fact, drawing further company rebuke. CW9 stated that CW9 was fired for

receiving low scores on calls, due to CW9’s refunding customers’ money and allowing

customers afraid for their safety to hide their profiles.

        87.     Similarly, CW10 had questioned Match.com’s methods and refund policies due to

concerns that they were not geared towards users and due to being upset that Match.com would

not give a refund to CW10’s own mother, who had trouble cancelling her membership. CW10

said that CW10 was asked to leave the company after disputes over these issues with CW10’s

supervisor.

        C.      Materially False and Misleading Statements Issued During the Period

        88.     During the Class Period, Defendants made materially false and misleading

statements that can be organized into three primary threads of the alleged fraud: (i) the

Membership Integrity Fraud; (ii) the Reported Results Fraud; (iii) the Internal Controls Fraud,

and (iv) the FTC Investigation Fraud. Defendants’ false and misleading statements, the reasons

why each was false, and the parameters of the categories of their fraud are described below.

                1.      The Membership Integrity Fraud

        89.     Defendants made a series of public statements and filings regarding the integrity

and quality of the membership that were materially false and misleading.




                                                      42
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 47 of 170 PageID 365



       90.    On November 6, 2018, the Company issued a press release announcing its

financial results for the third quarter of 2018.    Within the press release, Match stated the

following:

       Dallas, TX—November 6, 2018—Match Group (NASDAQ: MTCH) reported
       third quarter 2018 financial results today and separately released an investor
       presentation, which is available on the Investor Relations section of its website at
       https://ir.mtch.com.

       “Match Group delivered another quarter of strong top and bottom line growth,
       with Tinder continuing as our growth engine,” commented Mandy Ginsberg,
       Match Group CEO. “We are making product and marketing investments in our
       brands to drive growth across our portfolio. Even with these investments, Match
       Group is generating significant free cash flow and reducing leverage levels, and
       we have returned a meaningful amount of capital to shareholders. Today, we are
       announcing that our Board has declared a special dividend of $2.00 on each share
       of Match Group common stock and class B common stock. We remain on the
       lookout for strategically compelling M&A and have the financial flexibility to
       acquire companies when we find innovative products with long-term potential.”

       Q3 2018 HIGHLIGHTS

       •      Total Revenue grew 29% over the prior year quarter to $444 million,
              driven by 23% Average Subscriber growth and 6% ARPU growth.

       •      Average Subscribers increased to 8.1 million, a 23% increase over the
              prior year quarter.

       •      Operating income was $140 million, an increase of 54% over the prior
              year quarter, while Adjusted EBITDA increased 38% over the prior year
              quarter to $165 million.

       •      Operating Income and Adjusted EBITDA margins increased 5.0 and 2.4
              points to 32% and 37%, respectively, as we continue to benefit from
              operating leverage in our business.

       •      For the nine months ended September 30, 2018, Operating Cash Flow
              increased 85% to $425 million, and Free Cash Flow increased 94% to
              $404 million, over the prior year period.




                                                   43
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 48 of 170 PageID 366



       91.      The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

       fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

       account features in furtherance of their fraud, and CW2 and CW3 stated that Match

       websites enticed non-paying users to upgrade to paid memberships by marketing

       purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

       Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

       to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

       resources to remove fraudulent accounts from its websites. For instance, CW5 said that

       the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

       that Department members worked 24/7 to manually review automatically flagged

       accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

       tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

       and that most of Match’s websites, aside from Tinder, were treading water as far as

       profitability, such that additional funding to prevent fraud was not allocated.

                                                    44
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 49 of 170 PageID 367



 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

                                                45
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 50 of 170 PageID 368



    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation




                                                 46
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 51 of 170 PageID 369



       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

       92.     On November 7, 2018, Match held a conference call to discuss its financial results

for the third quarter of 2018. During the conference call, Defendants stated the following:

       •       At the outset, I think it’s worth pointing out that this was our fourth
               consecutive quarter of year-over-year top line growth exceeding 25%,
               and we are on pace for full year revenue growth of about 30%.

       •       On Slide 10, you can see that average subscribers reached nearly 8.1
               million in Q3, up 23% year-over-year. North America grew average
               subscribers 18%, and international, 29% year-over-year.

       •       Flipping to Slide 11, you can see that the subscriber and [Average
               Revenue per Subscriber (“ARPU”)] growth led to total revenue of $444
               million for the quarter, year-over-year growth of 29%.

       •       We demonstrated strength in direct revenue in Q3, with growth of 31%.
               North America grew direct revenue 25%.

       •       In terms of overall [Earnings Before Interest, Tax, Depreciation and
               Amortization (“EBITDA”)], we saw year-over-year growth of 38% in Q3
               to $165 million, due to the revenue growth and operating leverage.
               EBITDA margins expanded 2 points year-over-year, continuing a solid
               trend to 37%.


       93.     On the November 7, 2018 conference Defendants further stated the following:

               Given that we’ve been reducing our TV spend, we expect short-term
               pressure on subscribers at Match and Meetic. However, there are early
               signs that indicate our enhancements to the customer experience are
               leading to improved organic registrations due to stronger word-of-mouth
               marketing. We are optimistic that these organic trends will eventually
               offset pressure from the reduced TV spend.



                                                   47
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 52 of 170 PageID 370



       94.      The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

       fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

       account features in furtherance of their fraud, and CW2 and CW3 stated that Match

       websites enticed non-paying users to upgrade to paid memberships by marketing

       purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

       Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

       to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

       resources to remove fraudulent accounts from its websites. For instance, CW5 said that

       the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

       that Department members worked 24/7 to manually review automatically flagged

       accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

       tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

       and that most of Match’s websites, aside from Tinder, were treading water as far as

       profitability, such that additional funding to prevent fraud was not allocated.

                                                    48
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 53 of 170 PageID 371



 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

                                                49
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 54 of 170 PageID 372



    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation




                                                 50
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 55 of 170 PageID 373



    process that caused consumers to believe they had cancelled their subscriptions when

    they had not successfully done so.

 e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

    the subject of an ongoing FTC investigation that Defendants failed to disclose to

    investors.

 f) As revealed by both CW testimony and in the findings of the Columbia Journalism

    Investigations (“CJI”) investigation into the prevalence of sex offenders on dating apps

    and websites, Match’s website brands, except Match.com, did not screen for sex

    offenders. For instance, CW11 said that it was up to legitimate members to report sex

    offenders or other dangerous site users on Tinder and Match’s other websites. CW11

    said that there was no proactive screening for sex offenders and CW11 would see a sex

    offender complaint on the site every few weeks. CW11 stated that there was not even a

    category for sex offenders complaints that users could use to lodge complaints. The CJI

    findings revealed that former Match employees on sites like Tinder and OKCupid

    received scant training and support for handling users’ rape complaints and would have

    to devise their own ad hoc procedures for addressing complaints.          Moreover, the

    websites’ response often fails to prevent further harm. CW1 said that Dubey was hands-

    on and in the weeds with Tinder’s operations, over the course of six months spent on-site

    for three or four days a week, during which time Dubey had extensive contacts with

    Defendants Ginsberg and Swidler, and would have been aware of red flags such as not

    screening for sex offenders or other bad actors on Tinder’s site. However, even on

    Match.com’s site, there were sex offenders and other bad actors. CW8 stated that a sex

    offender was removed from Match.com every day, and CW10 said Match.com did not

                                               51
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 56 of 170 PageID 374



       screen for felons even though the question of whether to screen for violent felons was a

       big subject of conversation in the office.

       95.      On February 6, 2019, Match issued a press release announcing its financial results

for the fourth quarter and full year of 2018. Within the press release, Match stated the following:

       Q4 2018 HIGHLIGHTS

       •        Total Revenue grew 21% over the prior year quarter to $457 million,
                driven by 17% Average Subscriber growth and 4% ARPU growth.

       •        Average Subscribers increased to 8.2 million, up from 7.0 million in the
                prior year quarter.

       •        Tinder Average Subscribers were 4.3 million in Q4 2018, increasing
                233,000 sequentially and 1.2 million year-over-year.

       •        Operating income was $151 million, an increase of 18% over the prior
                year quarter, and Adjusted EBITDA increased 15% over the prior year
                quarter to $176 million.

       •        For the year ended December 31, 2018, Operating Cash Flow increased
                88% to $603 million, and Free Cash Flow increased 96% to $573 million.

       96.      The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

                                                    52
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 57 of 170 PageID 375



    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

                                                 53
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 58 of 170 PageID 376



    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.           According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

                                                54
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 59 of 170 PageID 377



       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   d) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

       97.      On February 6, 2019, Yahoo! Finance issued an article entitled “Match Beats

Estimates as Tinder’s Growth is Fueled by International Users.”         Within the article, CEO

Ginsberg stated that 2018 marked “the best year in our history for shareholders.”

       98.      The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

                                                    55
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 60 of 170 PageID 378



 a) Tinder’s growth was fueled by fraudulent accountholders.          There was a significant

    percentage of fraudulent accounts on Match’s website brands. For instance, CW2 stated

    that 15% of all Match.com membership registrations – 1 in 6 purported members – were

    fraudulent. According to CW7, Tinder worked with the assumption that approximately

    20% of all accounts and other account activity on Tinder – 1 in 5 purported members –

    were fraudulent. CW1 said that PlentyofFish had the biggest internally-reported problem

    with fraudulent accounts and the issue was a constant topic during the monthly forecast

    meeting with Match executives. CW2 stated that fraudulent users sometimes upgraded to

    paid subscriptions so as to access enhanced account features in furtherance of their fraud,

    and CW2 and CW3 stated that Match websites enticed non-paying users to upgrade to

    paid memberships by marketing purported communications from fraudulent accounts.

    Yet, CW2 and CW1 stated that Match’s forecasts and operations reports, aside from

    those at PlentyofFish, did not adjust to exclude fraudulent accounts. Moreover, Match

    did not provide adequate staffing and resources to remove fraudulent accounts from its

    websites. For instance, CW5 said that the work in the Fraud Department, consisting of

    just up to 8 people, was “never ending,” that Department members worked 24/7 to

    manually review automatically flagged accounts, and that CW5 personally deleted about

    1.7 million user accounts during CW5’s tenure at Match.com. CW1 said that anti-fraud

    measures were not revenue-generating and that most of Match’s websites, aside from

    Tinder, were treading water as far as profitability, such that additional funding to prevent

    fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

                                                56
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 61 of 170 PageID 379



    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.         Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.




                                                 57
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 62 of 170 PageID 380



   c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

       99.      On February 7, 2019, Match held a conference call to discuss its financial results

for the fourth quarter and full year of 2018. During the conference call, Defendants stated the

following:

       •        We finished 2018 on a high note, capping a very strong year with 30%
                year-over-year revenue growth and 39% EBITDA growth.

       •        On Slide 9, you can see that average subscribers reached over 8.2
                million in Q4, up 17% year-over-year.

       •        In Q4, overall company ARPU was higher by 4% year-over-year, up
                $0.03 to $0.58.

       •        Flipping to Slide 11. You can see that the 17% subscriber and 4% ARPU
                growth led to total revenue growth of 21%, with total revenue reaching
                $457 million for the quarter . . . . In terms of EBITDA, we saw year-
                over-year growth of 15% in Q4 to $176 million.

       •        With full year 2018 behind us, I thought it would be good to once more
                review how the company is delivering for shareholders. On Slide 12, you
                can see that over the past 3 years, we’ve grown total revenue at a 21%
                annual rate, with 2018 total revenue exceeding $1.7 billion.

       100.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the
                                                    58
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 63 of 170 PageID 381



    biggest internally-reported problem with fraudulent accounts and the issue was a constant

    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

                                                 59
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 64 of 170 PageID 382



    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

                                                60
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 65 of 170 PageID 383



       wanted to show more paid members.            According to CW1 and CW2, Defendants,

       particularly Ginsberg, were aware of customer complaining that they could not cancel

       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   d) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

       101.   On February 7, 2019, the Match held a conference call to discuss its financial

results for the fourth quarter of 2018. During the conference call, Defendants stated that “Match

and Meetic continue to evolve their product, and we think that those brands will see growth




                                                    61
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 66 of 170 PageID 384



again heading into next year as they resonate with serious-minded daters in their 30s and

40s.”

        102.    The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

        For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

        purported members – were fraudulent. According to CW7, Tinder worked with the

        assumption that approximately 20% of all accounts and other account activity on Tinder

        – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

        biggest internally-reported problem with fraudulent accounts and the issue was a constant

        topic during the monthly forecast meeting with Match executives. CW2 stated that

        fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

        account features in furtherance of their fraud, and CW2 and CW3 stated that Match

        websites enticed non-paying users to upgrade to paid memberships by marketing

        purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

        Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

        to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

        resources to remove fraudulent accounts from its websites. For instance, CW5 said that

        the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

        that Department members worked 24/7 to manually review automatically flagged

        accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

        tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

                                                   62
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 67 of 170 PageID 385



    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.         Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

                                                 63
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20             Page 68 of 170 PageID 386



       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   d) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

       103.   On May 8, 2019, CEO Ginsberg appeared on CNBC’s “Squawk Alley” to discuss

the Match’s earnings and revenue. During the interview, CEO Ginsberg stated that “Tinder did

drive a ton of growth this quarter. And we hit actually a big milestone, at the end of the

quarter we had five million subscribers.”




                                                    64
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 69 of 170 PageID 387



       104.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Tinder’s growth was fueled by fraudulent accountholders.          There was a significant

       percentage of fraudulent accounts on Match’s website brands. For instance, CW2 stated

       that 15% of all Match.com membership registrations – 1 in 6 purported members – were

       fraudulent. According to CW7, Tinder worked with the assumption that approximately

       20% of all accounts and other account activity on Tinder – 1 in 5 purported members –

       were fraudulent. CW1 said that PlentyofFish had the biggest internally-reported problem

       with fraudulent accounts and the issue was a constant topic during the monthly forecast

       meeting with Match executives. CW2 stated that fraudulent users sometimes upgraded to

       paid subscriptions so as to access enhanced account features in furtherance of their fraud,

       and CW2 and CW3 stated that Match websites enticed non-paying users to upgrade to

       paid memberships by marketing purported communications from fraudulent accounts.

       Yet, CW2 and CW1 stated that Match’s forecasts and operations reports, aside from

       those at PlentyofFish, did not adjust to exclude fraudulent accounts. Moreover, Match

       did not provide adequate staffing and resources to remove fraudulent accounts from its

       websites. For instance, CW5 said that the work in the Fraud Department, consisting of

       just up to 8 people, was “never ending,” that Department members worked 24/7 to

       manually review automatically flagged accounts, and that CW5 personally deleted about

       1.7 million user accounts during CW5’s tenure at Match.com. CW1 said that anti-fraud

       measures were not revenue-generating and that most of Match’s websites, aside from




                                                   65
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 70 of 170 PageID 388



    Tinder, were treading water as far as profitability, such that additional funding to prevent

    fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.           According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

                                                66
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 71 of 170 PageID 389



       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants failed to disclose to

       investors.

   d) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

105.   On May 7, 2019, Match issued a press release announcing its financial results for the first

       quarter of 2019. Within the press release, Match stated the following:

       Q1 2019 HIGHLIGHTS

       •        Total Revenue grew 14% over the prior year quarter to $465 million.
                Excluding foreign exchange effects, revenue would have grown 18%.

       •        Average Subscribers increased 16% to 8.6 million, up from 7.4 million
                in the prior year quarter.

       •        Tinder Average Subscribers were 4.7 million in Q1 2019, increasing
                384,000 sequentially and 1.3 million year-over-year.

       •        ARPU was flat over the prior year quarter; however, excluding foreign
                exchange effects, ARPU was $0.60, an increase of 4% over the prior
                year quarter.

       •        Realigned management team to focus on the market opportunity in Asia
                and accelerate international growth.

       106.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

                                                    67
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 72 of 170 PageID 390



 a) There was a significant percentage of fraudulent accounts on Match’s website brands.

    For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

    purported members – were fraudulent. According to CW7, Tinder worked with the

    assumption that approximately 20% of all accounts and other account activity on Tinder

    – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

    biggest internally-reported problem with fraudulent accounts and the issue was a constant

    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

                                                 68
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 73 of 170 PageID 391



    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.         Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

    the subject of an ongoing FTC investigation that Defendants failed to disclose to

    investors.

                                                 69
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 74 of 170 PageID 392



   d) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       107.     On May 8, 2019, Match held a conference call to discuss its financial results for

the first quarter of 2019. During the conference call, Defendants stated the following:

       •        On Slide 10, you can see that average subscribers across the company’s
                brands reached over 8.6 million in Q1, up 16% year-over-year.

       •        As reported ARPU for the company was stable overall at $0.58. It was
                up 2% in North America, but down 3% internationally because of negative
                impacts from FX. However, on an FX neutral basis, international ARPU
                is up 5% and overall company ARPU is up 4% or $0.02 to $0.60.
                Flipping to Slide 11. You can see that the company’s total revenue
                growth was 14% year-over-year, reaching $465 million of total revenue
                for the quarter.

       •        North America grew direct revenue 12% driven by 10% subscriber
                growth and 2% ARPU growth, while international direct revenue
                increased 19% driven by 23% growth in subscribers and a 3% ARPU
                decline.


       108.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant
                                                   70
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 75 of 170 PageID 393



    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

                                                 71
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                    Page 76 of 170 PageID 394



       subscription and continued to pay for it.            Once Match.com induced customers into

       signing up for subscriptions based on marketing fraudulent profiles, Match.com used

       deceptive guarantees and convoluted billing practices to prevent subscribers from easily

       or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

       guarantees were not clear and customers often were not aware that if they failed to meet

       any one of the many requirements, they would not receive promotional offers for which

       they had registered. Several CWs stated that Match.com’s membership cancellation

       policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

       blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

       would become even more stringent around quarterly and year-end reports, when Match

       wanted to show more paid members.               According to CW1 and CW2, Defendants,

       particularly Ginsberg, were aware of customer complaining that they could not cancel

       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs

   c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       109.    On August 6, 2019, Match issued a press release announcing its financial results

for the second quarter of 2019. Within the press release, Match stated the following:

       Q2 2019 HIGHLIGHTS

       •       Total Revenue grew 18% over the prior year quarter to $498 million.
               Excluding foreign exchange effects, revenue would have grown 22%.

       •       Average Subscribers increased 18% to 9.1 million, up from 7.7 million
                                                       72
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 77 of 170 PageID 395



                in the prior year quarter.

       •        Tinder Average Subscribers were 5.2 million in Q2 2019, increasing
                503,000 sequentially and 1.5 million year-over-year.

       •        Operating income was $173 million, an increase of 15% over the prior
                year quarter, and Adjusted EBTIDA increased 16% over the prior year
                quarter to $204 million.

       •        ARPU grew 2% over the prior year quarter to $0.58. Excluding foreign
                exchange effects, ARPU was $0.60, an increase of 5% over the prior year
                quarter.

       110.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Tinder’s growth was fueled by fraudulent accountholders.          There was a significant

       percentage of fraudulent accounts on Match’s website brands. For instance, CW2 stated

       that 15% of all Match.com membership registrations – 1 in 6 purported members – were

       fraudulent. According to CW7, Tinder worked with the assumption that approximately

       20% of all accounts and other account activity on Tinder – 1 in 5 purported members –

       were fraudulent. CW1 said that PlentyofFish had the biggest internally-reported problem

       with fraudulent accounts and the issue was a constant topic during the monthly forecast

       meeting with Match executives. CW2 stated that fraudulent users sometimes upgraded to

       paid subscriptions so as to access enhanced account features in furtherance of their fraud,

       and CW2 and CW3 stated that Match websites enticed non-paying users to upgrade to

       paid memberships by marketing purported communications from fraudulent accounts.

       Yet, CW2 and CW1 stated that Match’s forecasts and operations reports, aside from

       those at PlentyofFish, did not adjust to exclude fraudulent accounts. Moreover, Match

       did not provide adequate staffing and resources to remove fraudulent accounts from its
                                                   73
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 78 of 170 PageID 396



    websites. For instance, CW5 said that the work in the Fraud Department, consisting of

    just up to 8 people, was “never ending,” that Department members worked 24/7 to

    manually review automatically flagged accounts, and that CW5 personally deleted about

    1.7 million user accounts during CW5’s tenure at Match.com. CW1 said that anti-fraud

    measures were not revenue-generating and that most of Match’s websites, aside from

    Tinder, were treading water as far as profitability, such that additional funding to prevent

    fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

                                                74
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 79 of 170 PageID 397



       policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

       blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

       would become even more stringent around quarterly and year-end reports, when Match

       wanted to show more paid members.            According to CW1 and CW2, Defendants,

       particularly Ginsberg, were aware of customer complaining that they could not cancel

       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       111.   On August 7, 2019, Match held a conference call to discuss its financial results

for the second quarter of 2019. During the conference call, Defendants stated the following:

       •      On Slide 9, you can see that average subscribers across the company’s
              brands reached over 9 million in Q2, up 18% year-over-year.

       •      For the first time in our history, the number of international subscribers
              exceeded North American subscribers. We expect this trend to continue
              as our international growth efforts both at Tinder and elsewhere continue
              to gain steam.

       •      As-reported ARPU for the company was up $0.01 year-over-year to
              $0.58. It was up 4% in North America and up 1% internationally. On
              an FX-neutral basis, international ARPU was up 7% and total company
              ARPU was up 5% year-over-year to $0.60.

       •      Flipping to Slide 10, you can see the company’s total revenue growth
              was 18% year-over-year, reaching $498 million of total revenue for the
              quarter.

       •      North America grew direct revenue 13%, driven by 9% subscriber
              growth and 4% ARPU growth, while international direct revenue
              increased 27% driven by 27% growth in subscribers and a 1% ARPU
                                                    75
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 80 of 170 PageID 398



                increase.

       112.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Tinder’s growth was fueled by fraudulent accountholders.          There was a significant

       percentage of fraudulent accounts on Match’s website brands. For instance, CW2 stated

       that 15% of all Match.com membership registrations – 1 in 6 purported members – were

       fraudulent. According to CW7, Tinder worked with the assumption that approximately

       20% of all accounts and other account activity on Tinder – 1 in 5 purported members –

       were fraudulent. CW1 said that PlentyofFish had the biggest internally-reported problem

       with fraudulent accounts and the issue was a constant topic during the monthly forecast

       meeting with Match executives. CW2 stated that fraudulent users sometimes upgraded to

       paid subscriptions so as to access enhanced account features in furtherance of their fraud,

       and CW2 and CW3 stated that Match websites enticed non-paying users to upgrade to

       paid memberships by marketing purported communications from fraudulent accounts.

       Yet, CW2 and CW1 stated that Match’s forecasts and operations reports, aside from

       those at PlentyofFish, did not adjust to exclude fraudulent accounts. Moreover, Match

       did not provide adequate staffing and resources to remove fraudulent accounts from its

       websites. For instance, CW5 said that the work in the Fraud Department, consisting of

       just up to 8 people, was “never ending,” that Department members worked 24/7 to

       manually review automatically flagged accounts, and that CW5 personally deleted about

       1.7 million user accounts during CW5’s tenure at Match.com. CW1 said that anti-fraud

       measures were not revenue-generating and that most of Match’s websites, aside from

                                                   76
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 81 of 170 PageID 399



    Tinder, were treading water as far as profitability, such that additional funding to prevent

    fraud was not allocated.

 b) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.           According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

                                                77
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 82 of 170 PageID 400



       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   d) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       113.    On August 7, 2019, Match held a conference call to discuss its financial results

for the second quarter of 2019. During the conference call, Defendants stated that “[w]e have

made a lot of progress over the last couple of quarters, satisfactory rates are up, conversions up,

we’re feeling really optimistic.”




                                                    78
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 83 of 170 PageID 401



       114.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Increases in the paid user base of Match’s website did not occur organically, but rather

       due to Match’s deceptive marketing practices that piggy-backed on the existence of

       fraudulent user accounts. For instance, Match used communications from fraudulent

       account holders to generate deceptive advertisements enticing non-paying users to

       subscribe so as to access purported communications from other account holders. As

       CW2 stated, Match.com would aggressively market all communications that non-paying

       users received, even ones that were from accounts flagged as likely fraudulent, in order to

       get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

       trying to get as many people to subscribe as possible and hope they forget about the

       subscription and continued to pay for it.        Once Match.com induced customers into

       signing up for subscriptions based on marketing fraudulent profiles, Match.com used

       deceptive guarantees and convoluted billing practices to prevent subscribers from easily

       or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

       guarantees were not clear and customers often were not aware that if they failed to meet

       any one of the many requirements, they would not receive promotional offers for which

       they had registered. Several CWs stated that Match.com’s membership cancellation

       policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

       blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

       would become even more stringent around quarterly and year-end reports, when Match

       wanted to show more paid members.           According to CW1 and CW2, Defendants,

                                                   79
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 84 of 170 PageID 402



    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 b) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation

    process that caused consumers to believe they had cancelled their subscriptions when

    they had not successfully done so.

 c) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

    the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

    merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

    that the FTC would file a complaint.

 d) As revealed by both CW testimony and in the findings of the Columbia Journalism

    Investigations (“CJI”) investigation into the prevalence of sex offenders on dating apps

    and websites, Match’s website brands, except Match.com, did not screen for sex

    offenders. For instance, CW11 said that it was up to legitimate members to report sex

                                                 80
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 85 of 170 PageID 403



       offenders or other dangerous site users on Tinder and Match’s other websites. CW11

       said that there was no proactive screening for sex offenders and CW11 would see a sex

       offender complaint on the site every few weeks. CW11 stated that there was not even a

       category for sex offenders complaints that users could use to lodge complaints. The CJI

       findings revealed that former Match employees on sites like Tinder and OKCupid

       received scant training and support for handling users’ rape complaints and would have

       to devise their own ad hoc procedures for addressing complaints.           Moreover, the

       websites’ response often fails to prevent further harm. CW1 said that Dubey was hands-

       on and in the weeds with Tinder’s operations, over the course of six months spent on-site

       for three or four days a week, during which time Dubey had extensive contacts with

       Defendants Ginsberg and Swidler, and would have been aware of red flags such as not

       screening for sex offenders or other bad actors on Tinder’s site. However, even on

       Match.com’s site, there were sex offenders and other bad actors. CW8 stated that a sex

       offender was removed from Match.com every day, and CW10 said Match.com did not

       screen for felons even though the question of whether to screen for violent felons was a

       big subject of conversation in the office.

       115.     On August 9, 2019, Yahoo! Finance issued an article entitled “Match Group

Growth Accelerates.” Within the article, CEO Ginsberg stated that “[o]ur growth accelerated

and our momentum enabled us to increase our full-year outlook while investing in the future.”

       116.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:




                                                    81
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 86 of 170 PageID 404



 a) There was a significant percentage of fraudulent accounts on Match’s website brands.

    For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

    purported members – were fraudulent. According to CW7, Tinder worked with the

    assumption that approximately 20% of all accounts and other account activity on Tinder

    – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

    biggest internally-reported problem with fraudulent accounts and the issue was a constant

    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

                                                 82
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 87 of 170 PageID 405



    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

                                                83
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 88 of 170 PageID 406



    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation

    process that caused consumers to believe they had cancelled their subscriptions when

    they had not successfully done so.

 e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

    the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

                                                 84
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 89 of 170 PageID 407



       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       117.    On September 10, 2019, CFO Swidler attended the Deutsche Bank 2019

Technology Conference in Las Vegas, Nevada. During the conference, CFO Swidler stated the

following:

       [I]f you look at Match Group’s brands in Canada, which we think is the best
       analog to the U.S. market, it is our neighbor to the north. I happen to be from
       there. It pays quite similarly to the U.S. And if you look at our Tinder, Match,
       OKCupid, Plenty of Fish brand in Canada, which are our primary brands in
       that market, you can see that subscriber growth has basically stayed on trend
       from the Facebook launch of dating back in November of '18 to today. You
       don’t see any interruption or effect on subscriber growth in Canada from the
       Facebook launch in November '18.

       And similarly, if you look at all the other countries, the other 18 countries where
       Facebook has rolled its dating product out; you mentioned Colombia which was
       the first one, obviously, a small country. Then Thailand came in November of
       '18, same time as Canada. And then a whole bunch of countries, you know, back
       in April of this year. We actually see acceleration of Tinder subscriber growth
       across that period.

       So obviously there is a lot of puts and takes in this. But we don’t see any
       deceleration of Tinder as a result of Facebook. And, in fact, we are very
       pleased with growth that we are showing on a year per year basis in all these
       other countries, even with Facebook dating in the market.

       118.    During the conference, CFO Swidler also stated the following:

       I know people and, you know, and you are part of this too, like to really focus on
       that sub number. But again as I have said many, many times, we focus on overall
       revenue we’re doing things to drive RPO. We’re doing things to drive subs, we
       know where want to get to. I think we have been pretty clear on kind of what we
       think is going to happen. And, you know, we’re on track, you know, to do what
       we thought this year.

       119.    The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth in herein, undisclosed to investors during

the Class Period:

                                                   85
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 90 of 170 PageID 408



 a) Tinder’s growth was accelerated by the presence of fraudulent accountholders on the site.

    There was a significant percentage of fraudulent accounts on Match’s website brands.

    For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

    purported members – were fraudulent. According to CW7, Tinder worked with the

    assumption that approximately 20% of all accounts and other account activity on Tinder

    – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

    biggest internally-reported problem with fraudulent accounts and the issue was a constant

    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

                                                 86
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 91 of 170 PageID 409



    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

                                                87
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 92 of 170 PageID 410



    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation

    process that caused consumers to believe they had cancelled their subscriptions when

    they had not successfully done so.




                                                 88
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 93 of 170 PageID 411



   e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       120.    On November 5, 2019, the Match issued a press release announcing its financial

results for the third quarter of 2019. Within the press release, Match stated the following:

       Q3 2019 HIGHLIGHTS

       •       Total Revenue grew 22% over the prior year quarter to $541 million.
               Excluding foreign exchange effects, revenue would have grown 24%.

       •       Average Subscribers increased 19% to 9.6 million, up from 8.1 million
               in the prior year quarter.

       •       Tinder Average Subscribers were 5.7 million in Q3 2019, increasing
               437,000 sequentially and 1.6 million year-over-year.

       •       Operating income was $177 million, an increase of 26% over the prior
               year quarter, and Adjusted EBITDA increased 25% over the prior year
               quarter to $206 million.

       •       ARPU grew 4% over the prior year quarter to $0.59. Excluding foreign
               exchange effects, ARPU was $0.60, an increase of 6% over the prior year
               quarter.

       •       On October 10, 2019, IAC conveyed to a special committee of
               disinterested directors of our Board of Directors a preliminary proposal for
               a transaction that would result in the full separation of Match Group from
               IAC. Our special committee is evaluating the proposal.

       121.    The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth in herein, undisclosed to investors during

the Class Period:

   a) Tinder’s growth was accelerated by the presence of fraudulent accountholders on the site.

       There was a significant percentage of fraudulent accounts on Match’s website brands.

                                                    89
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 94 of 170 PageID 412



    For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

    purported members – were fraudulent. According to CW7, Tinder worked with the

    assumption that approximately 20% of all accounts and other account activity on Tinder

    – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

    biggest internally-reported problem with fraudulent accounts and the issue was a constant

    topic during the monthly forecast meeting with Match executives. CW2 stated that

    fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

    account features in furtherance of their fraud, and CW2 and CW3 stated that Match

    websites enticed non-paying users to upgrade to paid memberships by marketing

    purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

    Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

    to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

                                                 90
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 95 of 170 PageID 413



    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.        Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

                                                91
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 96 of 170 PageID 414



    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

    those users to believe that the communications were from people interested in

    establishing a dating relationship with them, thereby enticing them to upgrade to paid

    subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

    month subscription renewal if they failed to meet someone in order to promote

    subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

    stated that Match.com misled consumers with a confusing and cumbersome cancellation

    process that caused consumers to believe they had cancelled their subscriptions when

    they had not successfully done so.

 e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

    the subject of an ongoing FTC investigation that Defendants misrepresented as lacking




                                                 92
 Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 97 of 170 PageID 415



       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       122.    On November 6, 2019, Match held a conference call to discuss its financial results

for the third quarter of 2019. During the conference call, Defendants stated that “we had

another terrific quarter in Q3 with accelerated growth on top and bottom line, continued

excellent performance at Tinder and improvement in non-Tinder subscriber trends.”

       123.    The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth in herein, undisclosed to investors during

the Class Period:

   a) Tinder’s growth was accelerated by the presence of fraudulent accountholders on the site.

       There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

       fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

       account features in furtherance of their fraud, and CW2 and CW3 stated that Match

       websites enticed non-paying users to upgrade to paid memberships by marketing

       purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

       Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

       to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

                                                   93
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 98 of 170 PageID 416



    resources to remove fraudulent accounts from its websites. For instance, CW5 said that

    the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

    that Department members worked 24/7 to manually review automatically flagged

    accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

    tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

    and that most of Match’s websites, aside from Tinder, were treading water as far as

    profitability, such that additional funding to prevent fraud was not allocated.

 b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

    and on how to increase its membership base, rather than protecting users from being

    scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

    account users. Defendants paid attention to fraud on the sites only if it created a variance

    in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

    website brand PlentyofFish had the biggest internally-reported problem with fraudulent

    accounts and, because they were constantly trying to remove fraud from its site,

    PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

    created a point of frustration with Match executive leadership, particularly Defendants

    Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

    of acceptance that there was going to be fraud on the sites, and it was not viewed as

    urgent, so long as fraud remained steady and did not suddenly spike.

 c) Increases in the paid user base of Match’s website did not occur organically, but rather

    due to Match’s deceptive marketing practices that piggy-backed on the existence of

    fraudulent user accounts. For instance, Match used communications from fraudulent

    account holders to generate deceptive advertisements enticing non-paying users to

                                                 94
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 99 of 170 PageID 417



    subscribe so as to access purported communications from other account holders. As

    CW2 stated, Match.com would aggressively market all communications that non-paying

    users received, even ones that were from accounts flagged as likely fraudulent, in order to

    get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

    trying to get as many people to subscribe as possible and hope they forget about the

    subscription and continued to pay for it.         Once Match.com induced customers into

    signing up for subscriptions based on marketing fraudulent profiles, Match.com used

    deceptive guarantees and convoluted billing practices to prevent subscribers from easily

    or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

    guarantees were not clear and customers often were not aware that if they failed to meet

    any one of the many requirements, they would not receive promotional offers for which

    they had registered. Several CWs stated that Match.com’s membership cancellation

    policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

    blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

    would become even more stringent around quarterly and year-end reports, when Match

    wanted to show more paid members.            According to CW1 and CW2, Defendants,

    particularly Ginsberg, were aware of customer complaining that they could not cancel

    their memberships. CW10 stated that business was metrics-driven and CW9 said Match

    wanted to maintain its user base at all costs.

 d) Match.com maintained several deceptive and unfair practices to induce customers to

    subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

    Match.com sent non-paying users misleading advertisements that touted communications

    from people Match.com identified as potentially fraudulent users of Match.com and led

                                                 95
Case 3:19-cv-02356-E Document 37 Filed 04/14/20             Page 100 of 170 PageID 418



     those users to believe that the communications were from people interested in

     establishing a dating relationship with them, thereby enticing them to upgrade to paid

     subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

     month subscription renewal if they failed to meet someone in order to promote

     subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

     stated that Match.com misled consumers with a confusing and cumbersome cancellation

     process that caused consumers to believe they had cancelled their subscriptions when

     they had not successfully done so.

  e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

     the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

     merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

     that the FTC would file a complaint.

  f) As revealed by both CW testimony and in the findings of the Columbia Journalism

     Investigations (“CJI”) investigation into the prevalence of sex offenders on dating apps

     and websites, Match’s website brands, except Match.com, did not screen for sex

     offenders. For instance, CW11 said that it was up to legitimate members to report sex

     offenders or other dangerous site users on Tinder and Match’s other websites. CW11

     said that there was no proactive screening for sex offenders and CW11 would see a sex

     offender complaint on the site every few weeks. CW11 stated that there was not even a

     category for sex offenders complaints that users could use to lodge complaints. The CJI

     findings revealed that former Match employees on sites like Tinder and OKCupid

     received scant training and support for handling users’ rape complaints and would have

     to devise their own ad hoc procedures for addressing complaints.          Moreover, the

                                                96
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 101 of 170 PageID 419



       websites’ response often fails to prevent further harm. CW1 said that Dubey was hands-

       on and in the weeds with Tinder’s operations, over the course of six months spent on-site

       for three or four days a week, during which time Dubey had extensive contacts with

       Defendants Ginsberg and Swidler, and would have been aware of red flags such as not

       screening for sex offenders or other bad actors on Tinder’s site. However, even on

       Match.com’s site, there were sex offenders and other bad actors. CW8 stated that a sex

       offender was removed from Match.com every day, and CW10 said Match.com did not

       screen for felons even though the question of whether to screen for violent felons was a

       big subject of conversation in the office.

124.   On November 6, 2019, Match held a conference call to discuss its financial results for the

       third quarter of 2019. During the conference call, Defendants stated the following:

       •      On Slide 9, you can see that year-over-year growth in average
              subscribers across the company’s brands accelerated in Q3, with overall
              average subscriber growth of 19%, 1 point better than in Q2 '19. Year-
              over-year growth in North American and international subscribers also
              each accelerated from Q2. International subscriber growth was
              particularly strong, driven primarily by Tinder and Pairs, but other
              brands contributed as well. Non-Tinder subscribers performed better than
              they have in quite some time. A number of our more mature businesses,
              as well as our new bets like Hinge, Chispa and BLK, are contributing to
              subscriber growth. All of this gives us confidence that we will have
              modest non-Tinder year-over-year subscriber growth in Q4, a trend that
              we expect to continue in 2020.

       •      Average subscribers for the quarter were just over 9.6 million, slightly
              over half from outside of North America. We expect the shift to a greater
              proportion of international subscribers to continue as our international
              growth efforts at both Tinder and our other brands progress.

       •      This quarter, overall company ARPU was up $0.02 year-over-year to
              $0.59. On an FX-neutral basis, total company ARPU was up 6% to
              $0.60, and international ARPU was up 7%.

       •      Flipping to Slide 11, you can see that the company’s Q3 total revenue
              was $541 million, for year-over-year growth of 22%, an acceleration of 4
                                                    97
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 102 of 170 PageID 420



                points from Q2 '19.

       •        Total direct revenue grew 23%. Our much smaller indirect revenue
                decreased 15%, which was an improvement from Q2 year-over-year
                results. We expect indirect revenue trends to gradually stabilize over
                time. Margin improved by 1 point over the prior year quarter. Selling and
                marketing spend declined as a percentage of revenue again this quarter by
                3 points to 21%, mostly offset by IAP app fee growth and higher legal
                expenses.

       125.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Tinder’s growth was accelerated by the presence of fraudulent accountholders on the site.

       There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

       fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

       account features in furtherance of their fraud, and CW2 and CW3 stated that Match

       websites enticed non-paying users to upgrade to paid memberships by marketing

       purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

       Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

       to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

       resources to remove fraudulent accounts from its websites. For instance, CW5 said that

                                                   98
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 103 of 170 PageID 421



     the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

     that Department members worked 24/7 to manually review automatically flagged

     accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

     tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

     and that most of Match’s websites, aside from Tinder, were treading water as far as

     profitability, such that additional funding to prevent fraud was not allocated.

  b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

     and on how to increase its membership base, rather than protecting users from being

     scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

     account users. Defendants paid attention to fraud on the sites only if it created a variance

     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  c) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

                                                  99
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 104 of 170 PageID 422



     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.        Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

  d) Match.com maintained several deceptive and unfair practices to induce customers to

     subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

     Match.com sent non-paying users misleading advertisements that touted communications

     from people Match.com identified as potentially fraudulent users of Match.com and led

     those users to believe that the communications were from people interested in

                                                  100
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 105 of 170 PageID 423



       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

   e) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

       the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

       merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

       that the FTC would file a complaint.

       126.   On December 2, 2019, ProPublica issued an article entitled “Tinder Lets Known

Sex Offenders Use the App. It’s Not the Only One.” The article stated the following:

       PlentyofFish “does not conduct criminal background or identity verification
       checks on its users or otherwise inquire into the background of its users,” the
       dating app states in its terms of use. It puts responsibility for policing its users on
       users themselves. Customers who sign its service agreement promise they
       haven’t commited “a felony or indictable offense (or crime of similar severity), a
       sex crime, or any crime involving violence,” and aren’t “required to register as a
       sex offender with any state, federal or local sex offender registry.” PlentyofFish
       doesn’t attempt to verify whether its users tell the truth, according to the
       company.

       127.   The ProPublica article also stated that “[t]he lack of a uniform policy allows

convicted and accused perpetrators to access Match Group apps and leaves users vulnerable to

sexual assault, a 16-month investigation by Columbia Journalism Investigations (“CJI”) found.”

The article stated further that “[a] Match Group spokesperson told CJI the company cannot

implement a uniform screening protocol because it doesn’t collect enough information from its

                                                    101
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 106 of 170 PageID 424



free users — and some paid subscribers — even when they pay for premium features.”

Acknowledging the limitations, the Match Group spokesperson said “[t]here are definitely

registered sex offenders on our free products.” Additionally, the article stated the following:

       CJI analyzed more than 150 incidents of sexual assault involving dating apps,
       culled from a decade of news reports, civil lawsuits and criminal records. Most
       incidents occurred in the past five years and during the app users’ first in-person
       meeting, in parking lots, apartments and dorm rooms. Most victims, almost all
       women, met their male attackers through Tinder, OkCupid, PlentyofFish or
       Match. Match Group owns them all.

       128.     Within the article, CEO Ginsberg stated that “[i]f there’s bad behavior on one

app,” then “we can identify that user, [and] we’ll kick him off all the apps.”

       129.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) As revealed by both CW testimony and in the findings of the Columbia Journalism

       Investigations (“CJI”) investigation into the prevalence of sex offenders on dating apps

       and websites, Match’s website brands, except Match.com, did not screen for sex

       offenders. For instance, CW11 said that it was up to legitimate members to report sex

       offenders or other dangerous site users on Tinder and Match’s other websites. CW11

       said that there was no proactive screening for sex offenders and CW11 would see a sex

       offender complaint on the site every few weeks. CW11 stated that there was not even a

       category for sex offenders complaints that users could use to lodge complaints. The CJI

       findings revealed that former Match employees on sites like Tinder and OKCupid

       received scant training and support for handling users’ rape complaints and would have

       to devise their own ad hoc procedures for addressing complaints.             Moreover, the

       websites’ response often fails to prevent further harm. CW1 said that Dubey was hands-
                                                   102
Case 3:19-cv-02356-E Document 37 Filed 04/14/20             Page 107 of 170 PageID 425



     on and in the weeds with Tinder’s operations, over the course of six months spent on-site

     for three or four days a week, during which time Dubey had extensive contacts with

     Defendants Ginsberg and Swidler, and would have been aware of red flags such as not

     screening for sex offenders or other bad actors on Tinder’s site. However, even on

     Match.com’s site, there were sex offenders and other bad actors. CW8 stated that a sex

     offender was removed from Match.com every day, and CW10 said Match.com did not

     screen for felons even though the question of whether to screen for violent felons was a

     big subject of conversation in the office.

  b) There was a significant percentage of fraudulent accounts on Match’s website brands.

     For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

     purported members – were fraudulent. According to CW7, Tinder worked with the

     assumption that approximately 20% of all accounts and other account activity on Tinder

     – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

     biggest internally-reported problem with fraudulent accounts and the issue was a constant

     topic during the monthly forecast meeting with Match executives. CW2 stated that

     fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

     account features in furtherance of their fraud, and CW2 and CW3 stated that Match

     websites enticed non-paying users to upgrade to paid memberships by marketing

     purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

     Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

     to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

     resources to remove fraudulent accounts from its websites. For instance, CW5 said that

     the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

                                                  103
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 108 of 170 PageID 426



     that Department members worked 24/7 to manually review automatically flagged

     accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

     tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

     and that most of Match’s websites, aside from Tinder, were treading water as far as

     profitability, such that additional funding to prevent fraud was not allocated.

  c) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

     and on how to increase its membership base, rather than protecting users from being

     scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

     account users. Defendants paid attention to fraud on the sites only if it created a variance

     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  d) Match’s deceptive marketing practices based on fraudulent accounts on its websites was

     the subject of an ongoing FTC investigation that Defendants misrepresented as lacking

     merit, when in actuality the underlying wrongdoing was sufficiently egregious and illegal

     that the FTC would file a complaint.




                                                 104
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 109 of 170 PageID 427



                 2.     The Reported Results Fraud

          130.   Defendants also made a series of public statements and filings regarding the

Match’s reported results that were materially false and misleading.       These misstatements

violated, among other things, Regulation S-K, Item 303, 17 C.F.R. §229.303(a)(3)(i)-(ii) and

(b)(2).

          131.   On November 9, 2018, the Match filed its Form 10-Q with the SEC related to the

financial results for the third quarter of 2018 (“Q3 2018 Form 10-Q”). Within the Q3 2018 Form

10-Q, Match stated that for the three months ended September 30, 2018 compared to the three

months ended September 30, 2017, “[i]nternational Direct Revenue grew $54.7 million, or 38%,

in 2018 versus 2017, primarily driven by 29% growth in Average Subscribers and a 7% increase

in ARPU. North America Direct Revenue grew $46.8 million, or 25%, in 2018 versus 2017,

driven by 18% growth in Average Subscribers and 6% growth in ARPU.” Defendants also

stated that for the nine months ended September 30, 2018 compared to the nine months ended

September 30, 2017, “[i]nternational Direct Revenue grew $188.3 million, or 50%, in 2018

versus 2017, primarily driven by 34% growth in Average Subscribers and a 13% increase in

ARPU. North America Direct Revenue grew $126.5 million, or 23%, in 2018 versus 2017,

driven by 18% growth in Average Subscribers and 4% growth in ARPU.”

          132.   On February 28, 2019, Match filed its Form 10-K with the SEC related to the

Match’s financial results for the fourth quarter and full year of 2018 (“2018 Form 10-K”).

Within Match’s 2018 Form 10-K, Match stated that for the year ended December 31, 2018

compared to the year ended December 31, 2017, “[i]nternational Direct Revenue grew $234.8

million, or 43%, in 2018 versus 2017, driven by 31% growth in Average Subscribers, and a 10%




                                                  105
Case 3:19-cv-02356-E Document 37 Filed 04/14/20             Page 110 of 170 PageID 428



increase in ARPU. North America Direct Revenue grew $161.1 million, or 22%, in 2018 versus

2017, driven by 17% growth in Average Subscribers, and a 4% increase in ARPU.”

       133.   On May 9, 2019, Match filed its Form 10-Q with the SEC related to its financial

results for the first quarter of 2019 (“Q1 2019 Form 10-Q”). Within Match’s Q1 2019 Form 10-

Q, Match stated that for the three months ended March 31, 2019 compared to the three months

ended March 31, 2018, “[i]nternational Direct Revenue grew $34.8 million, or 19%, in 2019

versus 2018, primarily driven by 23% growth in Average Subscribers, partially offset by a 3%

decrease in ARPU. North America Direct Revenue grew $26.4 million, or 12%, in 2019 versus

2018, driven by 10% growth in Average Subscribers and 2% growth in ARPU.”

       134.   On August 8, 2019, Match filed its Form 10-Q with the SEC related to Match

financial results for the second quarter of 2019 (“Q2 2019 Form 10-Q”). Within Match’s Q2

2019 Form 10-Q, Match stated that for the three months ended June 30, 2019 compared to the

three months ended June 30, 2018, “[i]nternational Direct Revenue grew $50.2 million, or 27%,

in 2019 versus 2018, primarily driven by 27% growth in Average Subscribers, and a 1% increase

in ARPU. North America Direct Revenue grew $29.3 million, or 13%, in 2019 versus 2018,

driven by 9% growth in Average Subscribers and 4% growth in ARPU.” Match also represented

that for the six months ended June 30, 2019 compared to the six months ended June 30, 2018,

“[i]nternational Direct Revenue grew $85.0 million, or 23%, in 2019 versus 2018, primarily

driven by 25% growth in Average Subscribers, partially offset by a 1% decrease in ARPU.

North America Direct Revenue grew $55.8 million, or 13%, in 2019 versus 2018, driven by 10%

growth in Average Subscribers and 3% growth in ARPU. Indirect Revenue decreased $6.8

million.”




                                                106
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 111 of 170 PageID 429



       135.   On November 7, 2019, Match filed its Form 10-Q with the SEC related to the

Company’s financial results for the third quarter of 2019 (“Q3 2019 Form 10-Q”). Within the

Company’s Q3 2019 Form 10-Q, Match stated that for the three months ended September 30,

2019 compared to the three months ended September 30, 2018, “[i]nternational Direct Revenue

grew $64.2 million, or 32%, in 2019 versus 2018, primarily driven by 29% growth in Average

Subscribers, and a 3% increase in ARPU. North America Direct Revenue grew $35.2 million, or

15%, in 2019 versus 2018, driven by 10% growth in Average Subscribers and 5% growth in

ARPU.” Defendants further represented that for the nine months ended September 30, 2019

compared to the nine months ended September 30, 2018, “[i]nternational Direct Revenue grew

$149.2 million, or 26%, in 2019 versus 2018, primarily driven by 26% growth in Average

Subscribers and a 1% increase in ARPU. North America Direct Revenue grew $91.0 million, or

14%, in 2019 versus 2018, driven by 10% growth in Average Subscribers and 4% growth in

ARPU. Indirect Revenue decreased $8.6 million.”

       136.   The misstatements in the preceding five paragraphs were materially false and

misleading because, as demonstrated at length by the CW statements set forth herein,

undisclosed to investors during the Class Period, they reported Match’s financial results and

metrics, including without limitation revenues, earnings, PMC, ARPU, and conversions of

unpaid to paid memberships, as well as positive or insufficiently negative reports of Match’s

underlying business its branded websites, without disclosing that they were generated through

inclusion of widespread accounts, including paid subscriptions, by scammers, fraudsters, “bots,”

sex offenders, and other dangerous site users, and that Match faced material undisclosed risks

due to this underlying misconduct. It was materially false and misleading to reference such

positive results and metrics, to refute or minimize potentially significant concerns like the FTC

                                                  107
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 112 of 170 PageID 430



investigation into the underlying misconduct once such investigation was finally disclosed, or to

tout the sufficiency Match’s internal controls, while omitting disclosure of the underlying

misconduct and risks set forth herein, including specifically the inclusion of illegitimate accounts

in Match’s reported results, which both inflated the positive metrics and surpassed in severity

any disclosed risks. As such, these misstatements and omissions violated, inter alia, Regulation

S-K, Item 303, 17 C.F.R. §229.303(a)(3)(i)-(ii) and (b)(2).

               3.      The Internal Controls Fraud

       137.    During the Class Period, Defendants also made a series of public statements and

filings regarding the Company’s internal controls that were materially false and misleading.

       138.    For example, on November 9, 2018, Match filed its Q3 2018 Form 10-Q. The

Q3 2018 Form 10-Q contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) by the Defendants Ginsberg and Swidler stating that the financial information

contained in the Q3 2018 Form 10-Q was accurate and disclosed any material changes to

Match’s internal control over financial reporting. Specifically, the Defendants Ginsberg and

Swidler represented:

       I, [Amanda W. Ginsberg and Gary Swidler], certify that:

       1.      I have reviewed this quarterly report on Form 10-Q for the quarter ended
               September 30, 2018 of Match Group, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue statement of a
               material fact or omit to state a material fact necessary to make the statements
               made, in light of the circumstances under which such statements were made,
               not misleading with respect to the period covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as of,
               and for, the periods presented in this report;



                                                   108
Case 3:19-cv-02356-E Document 37 Filed 04/14/20             Page 113 of 170 PageID 431



     4.    The registrant’s other certifying officer and I are responsible for establishing and
           maintaining disclosure controls and procedures (as defined in Exchange Act Rules
           13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined
           in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

           a.     Designed such disclosure controls and procedures, or caused such
                  disclosure controls and procedures to be designed under our supervision,
                  to ensure that material information relating to the registrant, including its
                  consolidated subsidiaries, is made known to us by others within those
                  entities, particularly during the period in which this report is being
                  prepared;

           b.     Designed such internal control over financial reporting, or caused such
                  internal control over financial reporting to be designed under our
                  supervision, to provide reasonable assurance regarding the reliability of
                  financial reporting and the preparation of financial statements for external
                  purposes in accordance with generally accepted accounting principles;

           c      Evaluated the effectiveness of the registrant’s disclosure controls and
                  procedures and presented in this report our conclusions about the
                  effectiveness of the disclosure controls and procedures, as of the end of
                  the period covered by this report based on such evaluation; and;

           d.     Disclosed in this report any change in the registrant’s internal control over
                  financial reporting that occurred during the registrant’s most recent fiscal
                  quarter (the registrant’s fourth fiscal quarter in the case of an annual
                  report) that has materially affected, or is reasonably likely to materially
                  affect, the registrant’s internal control over financial reporting; and

     5.    The registrant’s other certifying officer(s) and I have disclosed, based on our
           most recent evaluation of internal control over financial reporting, to the
           registrant’s auditors and the audit committee of the registrant’s board of
           directors (or persons performing the equivalent functions):


           a.     All significant deficiencies and material weaknesses in the design or
                  operation of internal control over financial reporting which are
                  reasonably likely to adversely affect the registrant’s ability to record,
                  process, summarize and report financial information; and

           b.     Any fraud, whether or not material, that involves management or other
                  employees who have a significant role in the registrant’s internal control
                  over financial reporting.




                                               109
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 114 of 170 PageID 432



       139.     On February 28, 2019, Match filed its 2018 Form 10-K. Match’s 2018 Form 10-

K contained SOX certifications signed by the Defendants Ginsberg and Swidler making the same

representations as those contained within the Q3 2018 Form 10-Q alleged above stating that the

financial information contained in Match’s 2018 Form 10-K was accurate and disclosed any

material changes to Match’s internal control over financial reporting.

       140.     On May 9, 2019, Match filed its Q1 2019 Form 10-Q. Match’s Q1 2019 Form

10-Q contained SOX certifications signed by the Individual Defendants making the same

representations as those contained within the Q3 2018 Form 10-Q alleged above stating that the

financial information contained in Match’s Q1 2019 Form 10-Q was accurate and disclosed any

material changes to the Company’s internal control over financial reporting.

       141.     On August 8, 2019, Match filed its Q2 2019 Form 10-Q. Match’s Q2 2019 Form

10-Q contained SOX certifications signed by the Defendants Ginsberg and Swidler making the

same representations as those contained within the Match’s Q3 2018 Form 10-Q alleged above

stating that the financial information contained in the Match’s Q2 2019 Form 10-Q was accurate

and disclosed any material changes to the Match’s internal control over financial reporting.

       142.     On November 7, 2019, Match filed its Q3 2019 Form 10-Q. Match’s Q3 2019

Form 10-Q contained SOX certifications signed by the Defendants Ginsberg and Swidler making

the same representations as those contained within the Q3 2018 Form 10-Q alleged above stating

that the financial information contained in Match’s Q3 2019 Form 10-Q was accurate and

disclosed any material changes to Match’s internal control over financial reporting.

       143.     The foregoing 5 misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

                                                   110
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 115 of 170 PageID 433



  a) There was a significant percentage of fraudulent accounts on Match’s website brands.

     For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

     purported members – were fraudulent. According to CW7, Tinder worked with the

     assumption that approximately 20% of all accounts and other account activity on Tinder

     – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

     biggest internally-reported problem with fraudulent accounts and the issue was a constant

     topic during the monthly forecast meeting with Match executives. CW2 stated that

     fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

     account features in furtherance of their fraud, and CW2 and CW3 stated that Match

     websites enticed non-paying users to upgrade to paid memberships by marketing

     purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

     Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

     to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

     resources to remove fraudulent accounts from its websites. For instance, CW5 said that

     the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

     that Department members worked 24/7 to manually review automatically flagged

     accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

     tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating

     and that most of Match’s websites, aside from Tinder, were treading water as far as

     profitability, such that additional funding to prevent fraud was not allocated.

  b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

     and on how to increase its membership base, rather than protecting users from being

     scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

                                                 111
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 116 of 170 PageID 434



     account users. Defendants paid attention to fraud on the sites only if it created a variance

     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  c) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.      Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

                                                 112
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 117 of 170 PageID 435



     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

  d) Match.com maintained several deceptive and unfair practices to induce customers to

     subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

     Match.com sent non-paying users misleading advertisements that touted communications

     from people Match.com identified as potentially fraudulent users of Match.com and led

     those users to believe that the communications were from people interested in

     establishing a dating relationship with them, thereby enticing them to upgrade to paid

     subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

     month subscription renewal if they failed to meet someone in order to promote

     subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

     stated that Match.com misled consumers with a confusing and cumbersome cancellation

     process that caused consumers to believe they had cancelled their subscriptions when

     they had not successfully done so.

  e) As revealed by both CW testimony and in the findings of the Columbia Journalism

     Investigations (“CJI”) investigation into the prevalence of sex offenders on dating apps

                                                  113
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 118 of 170 PageID 436



     and websites, Match’s website brands, except Match.com, did not screen for sex

     offenders. For instance, CW11 said that it was up to legitimate members to report sex

     offenders or other dangerous site users on Tinder and Match’s other websites. CW11

     said that there was no proactive screening for sex offenders and CW11 would see a sex

     offender complaint on the site every few weeks. CW11 stated that there was not even a

     category for sex offenders complaints that users could use to lodge complaints. The CJI

     findings revealed that former Match employees on sites like Tinder and OKCupid

     received scant training and support for handling users’ rape complaints and would have

     to devise their own ad hoc procedures for addressing complaints.           Moreover, the

     websites’ response often fails to prevent further harm. CW1 said that Dubey was hands-

     on and in the weeds with Tinder’s operations, over the course of six months spent on-site

     for three or four days a week, during which time Dubey had extensive contacts with

     Defendants Ginsberg and Swidler, and would have been aware of red flags such as not

     screening for sex offenders or other bad actors on Tinder’s site. However, even on

     Match.com’s site, there were sex offenders and other bad actors. CW8 stated that a sex

     offender was removed from Match.com every day, and CW10 said Match.com did not

     screen for felons even though the question of whether to screen for violent felons was a

     big subject of conversation in the office.

  f) In light of the foregoing, the Defendants’ public statements did contain untrue statements

     of material fact and omitted to state material facts necessary to make their statements not

     misleading, and the financial statements did not fairly present the financial condition,

     results of operations, and cash flow of Match. Defendants Ginsberg and Swidler had not

     disclosed significant deficiencies or material weaknesses in the design operation of

                                                  114
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 119 of 170 PageID 437



       Match’s internal controls, which were deficient, and they certainly had not disclosed their

       ongoing fraud as alleged herein. Match’s internal controls were wholly inadequate, and

       indeed, as the CWs describe, Defendants and the company refused to adjust forecasts and

       reported results to eliminate fraudulent accounts, despite their prevalence across Match’s

       branded websites, willfully turning a blind eye toward known, ongoing fraud.

                4.     The FTC Investigation Fraud

       144.     During the Class Period, Defendants also made a series of public statements and

filings regarding the merits of the FTC’s investigation and allegations that were materially false

and misleading.

       145.     On February 28, 2019, Match filed its 2018 Form 10-K. Within the 2018 Form

10-K, Match stated the following:

       In March 2017, the Federal Trade Commission (“FTC”) requested information
       and documents in connection with a civil investigation regarding certain business
       practices of Match.com. In November 2018, the FTC proposed to resolve its
       potential claims relating to Match.com’s marketing, chargeback and online
       cancellation practices via a consent judgment mandating certain changes in the
       company’s business practices, as well as a payment in the amount of $60 million.
       Match Group believes that the FTC’s legal challenges to Match.com’s
       practices, policies, and procedures are without merit and is prepared to
       vigorously defend against them.

       146.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

       and on how to increase its membership base, rather than protecting users from being

       scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

       account users. Defendants paid attention to fraud on the sites only if it created a variance


                                                   115
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 120 of 170 PageID 438



     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  b) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.     Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

                                                116
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 121 of 170 PageID 439



       they had registered. Several CWs stated that Match.com’s membership cancellation

       policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

       blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

       would become even more stringent around quarterly and year-end reports, when Match

       wanted to show more paid members.            According to CW1 and CW2, Defendants,

       particularly Ginsberg, were aware of customer complaining that they could not cancel

       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

       147.   As alleged, infra, the partial corrective disclosure in the 2018 Form 10-K served

to reveal aspects of Defendants’ fraud and to remove a portion of the inflation from Match’s




                                                    117
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 122 of 170 PageID 440



stock price. However, Defendants’ fraud continued unabated, continuing with the false and

misleading statements contained in its 2018 Form 10-K, alleged supra.

       148.     Defendants muted the corrective effects of the 2018 Form 10-K by making false

and misleading statements within the 2018 Form 10-K to falsely reassure investors that the FTC

investigation is meritless and buoy Match’s stock price in the face of the negative revelations.

But for the contemporaneous false and misleading statements, the corrective decline in Match’s

stock price would have been even greater.

       149.     On May 9, 2019, Match filed its Q1 2019 Form 10-Q. Within the Q1 2019

Form 10-Q, Match stated the following:

       In March 2017, the Federal Trade Commission (“FTC”) requested information
       and documents in connection with a civil investigation regarding certain business
       practices of Match.com. In November 2018, the FTC proposed to resolve its
       potential claims relating to Match.com’s marketing, chargeback and online
       cancellation practices via a consent judgment mandating certain changes in the
       company’s business practices, as well as a payment in the amount of $60 million.
       Match Group believes that the FTC’s legal challenges to Match.com’s
       practices, policies, and procedures are without merit and is prepared to
       vigorously defend against them.

       150.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

       and on how to increase its membership base, rather than protecting users from being

       scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

       account users. Defendants paid attention to fraud on the sites only if it created a variance

       in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

       website brand PlentyofFish had the biggest internally-reported problem with fraudulent

                                                   118
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 123 of 170 PageID 441



     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  b) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.     Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

                                                119
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 124 of 170 PageID 442



       blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

       would become even more stringent around quarterly and year-end reports, when Match

       wanted to show more paid members.            According to CW1 and CW2, Defendants,

       particularly Ginsberg, were aware of customer complaining that they could not cancel

       their memberships. CW10 stated that business was metrics-driven and CW9 said Match

       wanted to maintain its user base at all costs.

   c) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

       151.   On August 8, 2019, Match filed its Q2 2019 Form 10-Q. Within the Q2 2019

Form 10-Q, Match stated the following:

       In March 2017, the Federal Trade Commission (“FTC”) requested information
       and documents in connection with a civil investigation regarding certain business
       practices of Match.com. The FTC raised certain potential claims relating to
       Match.com’s marketing, chargeback and online cancellation practices. In
       November 2018, the FTC offered to resolve its potential claims via a consent
       judgment mandating certain changes in the company’s business practices, as well
                                                    120
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 125 of 170 PageID 443



       as a payment in the amount of $60 million. Discussions between Match Group
       and the FTC ensued but no resolution was reached. On August 7, 2019, the FTC
       voted to assert claims against the Company and referred the matter to the U.S.
       Department of Justice (“DOJ”). The Company expects to continue discussions
       with the FTC and DOJ. In the event no settlement is reached and litigation
       ensues, the amount sought may be substantially higher than the amounts discussed
       in settlement.     Match Group believes that the FTC’s claims regarding
       Match.com’s practices, policies, and procedures are without merit and is
       prepared to defend vigorously against them.

       152.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

       and on how to increase its membership base, rather than protecting users from being

       scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

       account users. Defendants paid attention to fraud on the sites only if it created a variance

       in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

       website brand PlentyofFish had the biggest internally-reported problem with fraudulent

       accounts and, because they were constantly trying to remove fraud from its site,

       PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

       created a point of frustration with Match executive leadership, particularly Defendants

       Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

       of acceptance that there was going to be fraud on the sites, and it was not viewed as

       urgent, so long as fraud remained steady and did not suddenly spike.

   b) Increases in the paid user base of Match’s website did not occur organically, but rather

       due to Match’s deceptive marketing practices that piggy-backed on the existence of

       fraudulent user accounts. For instance, Match used communications from fraudulent

                                                   121
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 126 of 170 PageID 444



     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.        Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

  c) Match.com maintained several deceptive and unfair practices to induce customers to

     subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

     Match.com sent non-paying users misleading advertisements that touted communications

                                                  122
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 127 of 170 PageID 445



       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

       153.   On September 25, 2019, Match issued a press release entitled “Match Responds to

FTC lawsuit.” Within the press release, Match stated the following:

       DALLAS, Sept. 25, 2019 /PRNewswire/ -- As we’ve previously disclosed in
       Match Group (NASDAQ: MTCH)’s Annual Report, in March 2017, the Federal
       Trade Commission (“FTC”) requested information and documents in connection
       with a civil investigation regarding certain business practices of Match.com. The
       FTC raised certain potential claims relating to Match.com’s marketing,
       chargeback and online cancellation practices. The FTC’s investigation pertains to
       the Match.com brand. In November 2018, the FTC offered to resolve its potential
       claims via a consent judgment mandating certain changes in the company’s
       business practices, as well as a payment in the amount of $60 million.
       Discussions between Match Group and the FTC ensued but no resolution was
       reached. On August 7, 2019, the FTC voted to assert claims against the Company
       and referred the matter to the U.S. Department of Justice (“DOJ”).

       The DOJ opted not to pursue the civil case and referred it back to the FTC who
       then filed a lawsuit against us today making completely meritless allegations
       supported by consciously misleading figures.

       Fraud isn’t good for business. That’s why we fight it. We catch and neutralize
       85% of potentially improper accounts in the first four hours, typically before
       they are even active on the site, and 96% of improper accounts within a day.

       For nearly 25 years Match.com has been focused on helping people find love
       and fighting the criminals that try to take advantage of users. We’ve developed
       industry leading tools and AI that block 96% of bots and fake accounts from
                                                 123
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 128 of 170 PageID 446



       our site within a day and are relentless in our pursuit to rid our site of these
       malicious accounts. The FTC has misrepresented internal emails and relied on
       cherry-picked data to make outrageous claims and we intend to vigorously
       defend ourselves against these claims in court.

       154.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) There was a significant percentage of fraudulent accounts on Match’s website brands.

       For instance, CW2 stated that 15% of all Match.com membership registrations – 1 in 6

       purported members – were fraudulent. According to CW7, Tinder worked with the

       assumption that approximately 20% of all accounts and other account activity on Tinder

       – 1 in 5 purported members – were fraudulent. CW1 said that PlentyofFish had the

       biggest internally-reported problem with fraudulent accounts and the issue was a constant

       topic during the monthly forecast meeting with Match executives. CW2 stated that

       fraudulent users sometimes upgraded to paid subscriptions so as to access enhanced

       account features in furtherance of their fraud, and CW2 and CW3 stated that Match

       websites enticed non-paying users to upgrade to paid memberships by marketing

       purported communications from fraudulent accounts. Yet, CW2 and CW1 stated that

       Match’s forecasts and operations reports, aside from those at PlentyofFish, did not adjust

       to exclude fraudulent accounts. Moreover, Match did not provide adequate staffing and

       resources to remove fraudulent accounts from its websites. For instance, CW5 said that

       the work in the Fraud Department, consisting of just up to 8 people, was “never ending,”

       that Department members worked 24/7 to manually review automatically flagged

       accounts, and that CW5 personally deleted about 1.7 million user accounts during CW5’s

       tenure at Match.com. CW1 said that anti-fraud measures were not revenue-generating
                                                  124
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 129 of 170 PageID 447



     and that most of Match’s websites, aside from Tinder, were treading water as far as

     profitability, such that additional funding to prevent fraud was not allocated.

  b) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

     and on how to increase its membership base, rather than protecting users from being

     scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

     account users. Defendants paid attention to fraud on the sites only if it created a variance

     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  c) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

                                                 125
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 130 of 170 PageID 448



     subscription and continued to pay for it.        Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

  d) Match.com maintained several deceptive and unfair practices to induce customers to

     subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

     Match.com sent non-paying users misleading advertisements that touted communications

     from people Match.com identified as potentially fraudulent users of Match.com and led

     those users to believe that the communications were from people interested in

     establishing a dating relationship with them, thereby enticing them to upgrade to paid

     subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

     month subscription renewal if they failed to meet someone in order to promote

     subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

                                                  126
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 131 of 170 PageID 449



       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

       155.     On November 6, 2019, Match held a conference call to discuss the financial

results for the third quarter of 2019.      During the conference call, Defendants denied the

allegations of the FTC and DOJ complaints, calling them “meritless”, stating “we are going to

defend ourselves against that vigorously.”

       156.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

       and on how to increase its membership base, rather than protecting users from being

       scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

       account users. Defendants paid attention to fraud on the sites only if it created a variance

       in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

       website brand PlentyofFish had the biggest internally-reported problem with fraudulent

       accounts and, because they were constantly trying to remove fraud from its site,

       PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

       created a point of frustration with Match executive leadership, particularly Defendants

       Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

       of acceptance that there was going to be fraud on the sites, and it was not viewed as

       urgent, so long as fraud remained steady and did not suddenly spike.




                                                   127
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 132 of 170 PageID 450



  b) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.        Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

                                                  128
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 133 of 170 PageID 451



   c) Match.com maintained several deceptive and unfair practices to induce customers to

       subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

       Match.com sent non-paying users misleading advertisements that touted communications

       from people Match.com identified as potentially fraudulent users of Match.com and led

       those users to believe that the communications were from people interested in

       establishing a dating relationship with them, thereby enticing them to upgrade to paid

       subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

       month subscription renewal if they failed to meet someone in order to promote

       subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

       stated that Match.com misled consumers with a confusing and cumbersome cancellation

       process that caused consumers to believe they had cancelled their subscriptions when

       they had not successfully done so.

       157.     On November 7, 2019, Match filed its 2019 Q3 Form 10-Q. Within the 2019 Q3

Form 10-Q, Match again denied the allegations of the FTC and DOJ complaints, stating:

       Match Group believes that the FTC’s claims regarding Match.com’s practices,
       policies, and procedures are without merit and will defend vigorously against
       them.

       158.     The foregoing misstatements were materially false and misleading because, as

demonstrated at length by the CW statements set forth herein, undisclosed to investors during the

Class Period:

   a) Match was focused on financial metrics, such as revenues, EBIDTA, PMC and ARPU,

       and on how to increase its membership base, rather than protecting users from being

       scammed or victimized by fraudulent accountholders, sex offenders, or other dangerous

       account users. Defendants paid attention to fraud on the sites only if it created a variance

                                                   129
Case 3:19-cv-02356-E Document 37 Filed 04/14/20              Page 134 of 170 PageID 452



     in the forecasted PMC or ARPU of the website brands. For instance, CW1 said that the

     website brand PlentyofFish had the biggest internally-reported problem with fraudulent

     accounts and, because they were constantly trying to remove fraud from its site,

     PlentyofFish would revise its PMC/ARPU numbers downward. CW1 said doing so

     created a point of frustration with Match executive leadership, particularly Defendants

     Ginsberg and Swidler. For older sites, like Match.com, CW2 said there was an attitude

     of acceptance that there was going to be fraud on the sites, and it was not viewed as

     urgent, so long as fraud remained steady and did not suddenly spike.

  b) Increases in the paid user base of Match’s website did not occur organically, but rather

     due to Match’s deceptive marketing practices that piggy-backed on the existence of

     fraudulent user accounts. For instance, Match used communications from fraudulent

     account holders to generate deceptive advertisements enticing non-paying users to

     subscribe so as to access purported communications from other account holders. As

     CW2 stated, Match.com would aggressively market all communications that non-paying

     users received, even ones that were from accounts flagged as likely fraudulent, in order to

     get them to subscribe. CW2 and CW1 described Match.com’s subscription model as

     trying to get as many people to subscribe as possible and hope they forget about the

     subscription and continued to pay for it.     Once Match.com induced customers into

     signing up for subscriptions based on marketing fraudulent profiles, Match.com used

     deceptive guarantees and convoluted billing practices to prevent subscribers from easily

     or efficiently cancelling their accounts. For instance, CW9 stated that the terms of the

     guarantees were not clear and customers often were not aware that if they failed to meet

     any one of the many requirements, they would not receive promotional offers for which

                                                130
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 135 of 170 PageID 453



     they had registered. Several CWs stated that Match.com’s membership cancellation

     policies were purposefully cumbersome and stringent, with CW10 stating that Match.com

     blatantly hid the cancel subscription button. CW2 stated that the cancellation policies

     would become even more stringent around quarterly and year-end reports, when Match

     wanted to show more paid members.            According to CW1 and CW2, Defendants,

     particularly Ginsberg, were aware of customer complaining that they could not cancel

     their memberships. CW10 stated that business was metrics-driven and CW9 said Match

     wanted to maintain its user base at all costs.

  c) Match.com maintained several deceptive and unfair practices to induce customers to

     subscribe to Match.com and to keep them subscribed. For instance, as CW2 stated,

     Match.com sent non-paying users misleading advertisements that touted communications

     from people Match.com identified as potentially fraudulent users of Match.com and led

     those users to believe that the communications were from people interested in

     establishing a dating relationship with them, thereby enticing them to upgrade to paid

     subscriptions. According to CW3, Match.com guaranteed certain customers a free six-

     month subscription renewal if they failed to meet someone in order to promote

     subscriptions, but failed to adequately disclose the requirements of its guarantee. CW8

     stated that Match.com misled consumers with a confusing and cumbersome cancellation

     process that caused consumers to believe they had cancelled their subscriptions when

     they had not successfully done so.




                                                  131
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 136 of 170 PageID 454



       D.      PARTIAL CORRECTIVE DISCLOSURES INCREMENTALLY
               REVEALED THE FRAUDS

       159.    Interspersed with the foregoing misstatements were a series of partial corrective

disclosures that incrementally revealed aspects of Defendants’ fraud, which caused the inflation

to be removed in stages from Match’s stock price.

       160.    On February 28, 2019, Match filed its 2018 10-K, which revealed the following

previously undisclosed facts to investors, stating:

       In March 2017, the Federal Trade Commission (“FTC”) requested information
       and documents in connection with a civil investigation regarding certain
       business practices of Match.com. In November 2018, the FTC proposed to
       resolve its potential claims relating to Match.com’s marketing, chargeback and
       online cancellation practices via a consent judgment mandating certain
       changes in the company’s business practices, as well as a payment in the
       amount of $60 million. Match Group believes that the FTC’s legal challenges to
       Match.com’s practices, policies, and procedures are without merit and is prepared
       to vigorously defend against them.

       161.    On this news, which was muted by Match’s false and misleading statements

within the same filing, as discussed supra, Match’s stock price fell $.40, or .72%, from its

February 27, 2019 closing price of $55.78 to close at $55.38 on February 28, 2019.

       162.    On August 9, 2019, Match filed its Form 10-Q for the quarter ended June 30,

2019 (the “Q3 2019 10-Q”), which was signed and SOX certified by Defendants Ginsberg and

Swidler. In addition to the previous disclosures regarding the FTC’s investigation into Match’s

business practices, it disclosed that the FTC was asserting claims against Match based on its

investigation stating:

       On August 7, 2019, the FTC voted to assert claims against the Company and referred
       the matter to the U.S. Department of Justice (“DOJ”). The Company expects to
       continue discussions with the FTC and DOJ. In the event no settlement is reached and
       litigation ensues, the amount sought may be substantially higher than the amounts
       discussed in settlement. Match Group believes that the FTC’s claims regarding
       Match.com’s practices, policies, and procedures are without merit and is prepared to
       defend vigorously against them
                                                      132
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 137 of 170 PageID 455




        163.    On this news, Match’s stock price fell $1.54, or 1.8%, on high volume, from its

August 8, 2019 closing price of $87.17 to close at $85.63 on August 9, 2019.

        164.    Over the weekend, news of the FTC’s assertion of claims against Match leaked to

investors. Match’s stock price continued its downward decline falling another $2.99, or 3.5%,

from its August 9, 2019 closing price of $85.63 to close at $82.64 on August 12, 2019 (the next

trading day).

        165.    On September 25, 2019, the FTC announced that it had sued Match.com for,

among other things, using artificial love interest ads to deceive consumers into buying or

upgrading subscriptions, failing to resolve disputed charges, and intentionally making it difficult

to cancel subscriptions. In a press release announcing the lawsuit, the FTC stated, in relevant

part:

        Specifically, when nonsubscribers with free accounts received likes, favorites, emails,
        and instant messages on Match.com, they also received emailed ads from Match
        encouraging them to subscribe to Match.com to view the identity of the sender and the
        content of the communication.

        The FTC alleges that millions of contacts that generated Match’s “You caught his eye”
        notices came from accounts the company had already flagged as likely to be fraudulent.
        By contrast, Match prevented existing subscribers from receiving email communications
        from a suspected fraudulent account.

        Many consumers purchased subscriptions because of these deceptive ads, hoping to meet
        a real user who might be “the one.” The FTC alleges that instead, these consumers often
        would have found a scammer on the other end. According to the FTC’s complaint,
        consumers came into contact with the scammer if they subscribed before Match
        completed its fraud review process. If Match completed its review process and deleted
        the account as fraudulent before the consumer subscribed, the consumer received a
        notification that the profile was “unavailable.” In either event, the consumer was left with
        a paid subscription to Match.com, as a result of a false advertisement.

                                                   ***

        Hundreds of thousands of consumers subscribed to Match.com shortly after receiving
        communications from fake profiles. According to the FTC’s complaint, from June 2016
                                                    133
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 138 of 170 PageID 456



       to May 2018, for example, Match’s own analysis found that consumers purchased
       499,691 subscriptions within 24 hours of receiving an advertisement touting a fraudulent
       communication.

                                                 ***

       The FTC also alleges Match deceptively induced consumers to subscribe to Match.com
       by promising them a free six-month subscription if they did not “meet someone special,”
       without adequately disclosing that consumers must meet numerous requirements before
       the company would honor the guarantee.

                                                 ***

       Finally, the FTC alleges that Match violated the Restore Online Shoppers’ Confidence
       Act (ROSCA) by failing to provide a simple method for a consumer to stop recurring
       charges from being placed on their credit card, debit card, bank account, or other
       financial account. Each step of the online cancellation process— from the password entry
       to the retention offer to the final survey pages—confused and frustrated consumers and
       ultimately prevented many consumers from canceling their Match.com subscriptions, the
       FTC contends. The complaint states that Match’s own employees described the
       cancellation process as “hard to find, tedious, and confusing” and noted that “members
       often think they’ve cancelled when they have not and end up with unwanted renewals.”

       166.   On this news, the Match’s share price fell $1.39, or nearly 2%, from its September

24, 2019 closing price of $72.83 to close at $71.44 on September 25, 2019, on unusually high

trading volume.

       167.   On November 6, 2019, Match held an earnings call with analysts and investors

(the “11/6/2019 Earnings Call”), on which Defendants Ginsberg and Swidler participated.

During this call, they disclosed that revenues were impacted by increased legal costs in 2019 and

2020 due to 3 lawsuits. During prepared remarks, Defendant Swidler stated that Match expected

$25 million in incremental legal costs for 4Q2019 and that the higher legal costs were impacting

Match’s margin for full-year 2019. In the question and answer portion of the Earnings Call,

Defendant Swidler provided more detail regarding the legal expenses Match expected to incur in

2019 and 2020, stating:



                                                  134
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 139 of 170 PageID 457



       On the legal side, if you look at the trends in legal, our legal costs this year are
       jumping significantly from last year. In 2018, we had about $15 million of legal fees.
       This year, we’ve got about $40 million more expected for the year, so close to $55
       million, so it’s a significant jump in ’19, and then our numbers for 2020 include
       additional legal fees probably in the neighborhood of about $15 million or so. The
       jump is pretty significant from ’18 to ’19, and then incrementally from ’19 to ’20.

       Now, we don’t view those as discretionary. We are involved in three significant lawsuits
       and we are pursuing those with top flight lawyers because in one of the cases, Bumble,
       we think they’ve infringed on our patents and we’re expecting to be compensated for
       that, so we’ve been pursuing that litigation. On the other two, one related to the FTC and
       DOJ investigation, we think the claims that have been made in that case are meritless
       and we are going to defend ourselves against that vigorously, so that is increasing our
       legal costs in 2020. It started now in late ’19, and it’s going to take place over the course
       of 2020.

       168.    On this news, Match’s share price fell $1.73, or 2.5%, from its November 5, 2019

closing price of $68.77 to close at $67.04 on November 6, 2019, on unusually high trading

volume.

       169.    On December 2, 2019, Columbia Journalism Investigations (“CJI”) published the

findings of its 16-month investigation analyzing more than 150 incidents of sexual assault

involving dating apps, culled from a decade of news reports, civil lawsuits and criminal records.

CJI’s article disclosed that Match screens for sexual predators on Match.com, but not on any of

its other “free products” such as Tinder, OkCupid or PlentyofFish. The article stated, in part:

       For nearly a decade, [Match.com] has a policy of screening customers against
       government sex offender registries. But over this same period, as Match evolved
       into the publicly traded Match Group and bought its competitors, the company
       hasn’t extended this practice across its platforms — including PlentyofFish, its
       second most popular dating app. The lack of a uniform policy allows convicted
       and accused perpetrators to access Match Group apps and leaves users
       vulnerable to sexual assault.

                                               ****

       Today, Match Group checks the information of its paid subscribers on
       Match[.com] against state sex offender lists. But it doesn’t take that step on
       Tinder, OkCupid or PlentyofFish — or any of its free platforms. A Match
       Group spokesperson told CJI the company cannot implement a uniform screening
                                                   135
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 140 of 170 PageID 458



       protocol because it doesn’t collect enough information from its free users — and
       some paid subscribers — even when they pay for premium features.
       Acknowledging the limitations, the spokesperson said, “There are definitely
       registered sex offenders on our free products.”

                                                ****

       Interviews with more than a dozen former Match Group employees — from
       customer service representatives and security managers at OkCupid to senior
       executives at Tinder — paint a different picture. Most left on good terms; indeed,
       many told CJI they’re proud of the successful relationships their platforms have
       facilitated. But they criticize the lack of companywide protocols. Some voice
       frustration over the scant training and support they received for handling users’
       rape complaints. Others describe having to devise their own ad hoc procedures.
       Often, the company’s response fails to prevent further harm, according to CJI
       interviews with more than 100 dating app users, lawmakers, industry experts,
       former employees and police officers; reviews of hundreds of records; and a
       survey of app users.

       Even the screening policy on the one site that checks registries, Match, is
       limited. The company’s spokesperson acknowledges that the website doesn’t
       screen all paid subscribers.

       170.       The article also presented a host of specific cases in which victims of sexual

assault or rape who used one of Match’s website brands stated that they informed the various

website brands of the sexual predators on the sites, but in many instances, they received no

response and/or the profiles of the assaulters were still visible to the victims indicating Match

took no action.

       171.       On this news, the Match’s share price fell $2.06, or nearly 3%, from its November

29, 2019 closing price of $70.48 to close at $68.42 on December 2, 2019, on high trading

volume.

       172.       On January 31, 2020, the House Committee on Oversight and Reform’s

Subcommittee on Economic and Consumer Policy issued a press release announcing that it had

launched an investigation into reports about underage use of dating applications, and

inappropriately selling or sharing personal data. The press release stated that letters were sent to
                                                    136
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 141 of 170 PageID 459



Match, along with 3 other dating apps, seeking information related to, among other things, recent

reports that numerous dating apps have failed to effectively screen out underage users. The press

release quoted Chairman of the Subcommittee Raja Krishnamoorthi who stated:

       Our concern about the underage use of dating apps is heightened by reports that
       many popular free dating apps permit registered sex offenders to use them, while
       the paid versions of these same apps screen out registered sex offenders.
       Protection from sexual predators should not be a luxury confined to paying
       customers.

       173.   The letter sent to Match was linked to the press release and, in part, requested

documents an information regarding policies and procedures relating to whether the companies

allowed registered sex offenders or those convicted of violent crimes to use their products or

service, including how they determine if users are registered sex offenders or have been

convicted of violent crimes and what actions they take when they discover that they are. The

companies were requested to produce documents by February 13, 2020. No further updates have

been provided to date.

       174.   On this news, the Match’s share price fell $2.83, or 3.5%, from its January 30,

2020 closing price of $81.05 to close at $78.22 on January 31, 2020, on high trading volume.

       175.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Match’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

       E.     ADDITIONAL FACTS PROBATIVE OF SCIENTER

              1.         Defendants’ Knowledge or Reckless Disregard of Red Flags
                         Demonstrates Scienter

       176.   The CWs attest to Defendants’ direct knowledge as to key aspects of the fraud at

issue, including that between 15% and 20% of Match website users were perpetrators of fraud.



                                                  137
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 142 of 170 PageID 460



       177.   Tinder’s Director of Analytics told CW7 that 20% of Tinder accounts were

fraudulent, and CW7, Tinder’s Finance Director, did not adjust any reported performance or

financial metrics to account for that fact, despite even knowing that some premium subscriptions

were scammers looking to take advantage of advanced features to further their frauds. CW1

stated that Dubey, Match’s then-President and current CEO, was very hands-on and in the weeds

with Tinder’s operations during CW1’s tenure at Match and at one point, operated out of

Tinder’s offices exclusively for a period of six months. CW1 said that Dubey would have been

aware of any red flags with Tinder’s operations, such as bad actors on Tinder’s site, and would

have relayed them to Defendant Ginsberg, with whom she interacted daily, and to Defendant

Swidler, with whom she interacted at least two days a week.

       178.   CW2, Match.com’s Senior Finance Manager at its Dallas headquarters, did a

Finance Department analysis based on a comparison of the raw number of registrations on any

given day against how many of those members were removed by the Fraud Department seven

days later and found that 15% of all Match.com membership registrations were fraudulent. CW2

added that the fraudulent registrations percentage remained close to 15% at least throughout

CW2’s entire 3-year tenure. When informed that CW2 said that 15% of Match.com registrations

were fraudulent, CW1 said that CW2 should be trusted to know that number because CW2 spent

about a week and a half every month preparing the detailed forecast report and looking at all of

the financials for Match.com. CW1 also stated that Ginsberg would have been particularly

aware of the statistics on the number of fraudulent accounts on the Match.com site given her

prior role as Match.com CEO.

       179.   CW1 said the website brand PlentyofFish had the biggest internally-reported

problem with fraudulent accounts, and the issue became a constant topic during the monthly

                                                 138
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 143 of 170 PageID 461



forecast meeting with Match executives, including Defendants Ginsberg and Swidler, who were

particularly frustrated with the effects of fighting fraud at that one website on its forecasted PMC

and ARPU.

       180.    Evidence of the fraud rampant on Match’s websites was also prevalent at Match’s

company headquarters. CW1 stated that policies for fraud detection were set across all website

brands and decided upon by the board of directors, with Defendant Ginsberg, Defendant Swidler,

and Dubey weighing in. CW4 added that everyone in the headquarters building had knowledge

of the number of fraudulent accounts and that fraud was a frequent topic at the twice weekly

operations meetings. CW6, CW9, and CW1 described a wall of screens on the main floor of

Match’s Dallas headquarters (shown below) that would display, among other things, website

usage levels and traffic patterns. CW6 stated that an unusual traffic spike would be visible and

could indicate the presence of “bots” or that fraudsters had found a new way to avoid detection

on the site. The wall of screens was highly visible in the open concept design floorplan of

Match’s headquarters, which is where Defendant Ginsberg’s office, the main entrance, large

conference rooms, café/break room, and other communal gathering spots were located.




                                                   139
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 144 of 170 PageID 462




       181.    All the foregoing evidence Defendants’ knowledge of the facts rendering their

Class Period misstatements and omissions materially false and misleading, or at worst, their

reckless disregard for those facts.

               2.      The Individual Defendants’ Suspicious, Widespread Insider Trading
                       During the Class Period Evidences Scienter

       182.    Defendants’ scienter is further evidenced by the Class Period transactions in

Match stock, options, and stock-related units by Defendants Ginsberg and Swidler, suspicious in

timing and amount, which permitted them to accumulate tens of millions of dollars in ill-gotten

gains during the fraud alleged herein. Specifically, such sales included the following:

        (a)    Defendant Ginsberg’s Class Period Transactions


                                                   140
Case 3:19-cv-02356-E Document 37 Filed 04/14/20            Page 145 of 170 PageID 463



       Entering the Class Period, Defendant Ginsberg held 19,349 shares of common stock,

584,402 stock options, and 66,667 RSUs. Defendant Ginsberg’s transactions during the Class

Period were as follows:

                                Stock Options Transactions
                 Options
 Transaction                                     Vesting                      Funds Spent /
                 Grants /         Shares                      Strike Price
    Date                                          Date                          Gained
                 Exercises
                Exercise of                     1/4 each on
                Options                         12/31/2016;
  5/30/2019     [expiration          136,711    12/31/2017;      $14.6952       ($2,008,995)
                date                            12/31/2018;
                9/17/2025]                      12/31/2019
                Exercise of                     1/4 each on
                Options                         12/21/2016;
  5/30/2019     [expiration            65,667   12/21/2017;      $13.2295         ($868,742)
                date                            12/21/2018;
                12/21/2025]                     12/21/2019
                Exercise of                     1/3 each on
                Options                         12/21/2016;
  5/30/2019     [expiration            45,528   12/21/2017;      $13.2295         ($602,313)
                date                            12/21/2018;
                12/21/2025]                     12/21/2019

Sub-Total Options from
                                                                      Cost              ($0)
Grants/Compensation
Sub-Total Options
                                     247,906                          Cost      ($3,480,050)
Exercised
                                     RSU Transactions
                   Unit
 Transaction                                     Vesting                      Funds Spent /
                 Grants /         Units                          Price
    Date                                          Date                          Gained
                 Exercises
                                               1/3 each on
                Exercise of                    12/21/2017;
 12/21/2018                          (35,021)                            $0              $0
                RSUs                           12/21/2018;
                                               12/21/2019
                                               1/2 each on
                Exercise of
  2/9/2019                           (52,534)   2/9/2019;                $0              $0
                RSUs
                                                2/9/2020
                                               1/3 each on
                Exercise of
 12/21/2019                          (35,024) 12/21/2017;                $0              $0
                RSUs
                                               12/21/2018;
                                              141
Case 3:19-cv-02356-E Document 37 Filed 04/14/20        Page 146 of 170 PageID 464



                                           12/21/2019

Sub-Total Grants of RSUs      (122,579)                          Cost               ($0)
Sub-Total Exercises of
                                     0                       Proceeds                $0
RSUs
                              Stock Transactions
Transaction    Purchases /                                                Funds Spent /
                                  Shares                     Price
   Date           Sales                                                     Gained
               Acquired
 12/21/2018    by RSU                            35,021              $0              $0
               exercise
 12/21/2018    Sale                             (13,782)     $40.0500          $551,969
               Acquired
  2/9/2019     by RSU                            52,534              $0              $0
               exercise
  2/9/2019     Sale                             (18,049)     $56.6100         $1,021,754
               Acquired
  5/30/2019    by options                       136,711      See above         See above
               exercise
               Acquired
  5/30/2019    by options                        65,667      See above         See above
               exercise
               Acquired
  5/30/2019    by options                        45,528      See above         See above
               exercise
  5/30/2019    Sale                          (119,879)       $69.0520         $8,277,885
  5/30/2019    Sale                          (128,027)       $69.2612         $8,867,310
               Acquired
 12/21/2019    by RSU                            35,024      See above         See above
               exercise
 12/21/2019    Sale                             (13,783)     $79.8600         $1,100,710

Sub-Total Stock Sales                        (293,520)     Proceeds         $19,819,628

               Shares
                                     0               Transaction Costs               $0
               Purchased
               Shares
               Acquired
                               247,906               Transaction Costs      ($3,480,050)
   Totals      by Options
               Exercise
               Shares
               Acquired        122,579               Transaction Costs              ($0)
               by RSU
                                          142
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 147 of 170 PageID 465



                 Exercise
                 Shares
                                      (293,520)         Transaction Proceeds       $19,819,628
                 Sold
                                            Net Gain to Defendant Ginsberg         $16,339,578



       (b)     Defendant Swidler’s Class Period Transactions

       Entering the Class Period, Defendant Swidler held 63,090 shares of common stock,

798,345 stock options, and 175,000 RSUs. Defendant Swidler’s transactions during the Class

Period were as follows:


                                  Stock Options Transactions
                  Options
 Transaction                                        Vesting                      Funds Spent /
                  Grants /         Shares                        Strike Price
    Date                                             Date                          Gained
                  Exercises
                 Exercise of                       1/4 each on
                 Options                            2/9/2018;
  2/11/2019      [expiration             32,119     2/9/2019;        $17.0366        ($547,199)
                 date                               2/9/2020;
                 9/17/2025]                         2/9/2021
                 Exercise of                       1/4 each on
                 Options                            9/8/2016;
  2/11/2019      [expiration           380,881      9/8/2017;        $14.6952      ($5,597,122)
                 date                               9/8/2018;
                 12/21/2025]                        9/8/2019

Sub-Total Options from
                                                                         Cost              ($0)
Grants/Compensation
Sub-Total Options
                                       413,000                           Cost      ($6,144,321)
Exercised
                                      RSU Transactions
                    Unit
 Transaction                                        Vesting                      Funds Spent /
                  Grants /          Units                           Price
    Date                                             Date                          Gained
                  Exercises
                                                  1/3 each on
                 Exercise of                      12/29/2017;
  2/9/2019                             (61,289)                             $0              $0
                 RSUs                              2/9/2019;
                                                   2/9/2020

                                                  143
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                Page 148 of 170 PageID 466




Sub-Total Grants of RSUs               (61,289)                          Cost               ($0)
Sub-Total Exercises of
                                              0                      Proceeds                $0
RSUs
                                      Stock Transactions
 Transaction     Purchases /                                                      Funds Spent /
                                          Shares                     Price
    Date            Sales                                                           Gained
                 Acquired
  2/9/2019       by RSUs                                 61,289              $0              $0
                 exercise
  2/9/2019       Sale                                   (27,419)     $56.6100         $1,552,190
                 Acquired
  2/11/2019      by options                              32,119      See above         See above
                 exercise
                 Acquired
  2/11/2019      by options                             380,881      See above         See above
                 exercise
  2/11/2019      Sale                                (158,795)       $57.8800        $9,191,055
  2/11/2019      Sale                                (254,205)       $57.5184       $14,621,460

Sub-Total Stock Sales                                (440,419)     Proceeds         $25,364,704

                 Shares
                                              0              Transaction Costs               $0
                 Purchased
                 Shares
                 Acquired
                                       413,000               Transaction Costs      ($6,144,321)
                 by Options
                 Exercise
   Totals        Shares
                 Acquired
                                        61,289               Transaction Costs              ($0)
                 by RSU
                 Exercise
                 Shares
                                      (440,419)          Transaction Proceeds       $25,364,704
                 Sold
                                             Net Gain to Defendant Swidler          $19,220,383


       183.    These transactions during the Class Period, while the fraud was raging and the

true facts regarding Match’s business and operations, as alleged herein, remained hidden from

investors, yielded the Defendant Ginsberg and Defendant Ginsberg a combined $35,559,961


                                                  144
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 149 of 170 PageID 467



($16,339,578 for Ginsberg, $19,220,383 for Swidler), along with 100,835 additional shares

acquired at no or low expense (66,965 for Ginsberg, 33,870 for Swidler) in net ill-gotten gains

from prices inflated by the fraud alleged herein. These transactions and proceeds constitute

strong evidence of scienter.

          184.   Moreover, these transactions were suspicious in amount, a fact that further

supports a strong scienter inference. For instance, Ginsberg’s $16,339,578 in Class Period

insider transaction gains compare suspiciously against her 2017 salary of $500,000 (or her

$1,250,000 total compensation, including her $750,000 bonus) and her 2018 salary of $750,000

(or her $2,500,000 total compensation, including her $1,750,000 bonus). Similarly, Swidler’s

$19,220,383 in Class Period insider transaction gains compare suspiciously against his 2017

salary of $550,000 (or his $1,800,000 total compensation, including his $1,300,000 bonus) and

his 2018 salary of $550,000 (or his $2,000,000 total compensation, including his $1,500,000

bonus).

          185.   These transactions were also suspicious in timing vis-à-vis the alleged fraudulent

misstatements and the alleged partial corrective disclosures, a fact that further supports the

scienter inference.

                 3.     The Individual Defendants And Other Insiders Failed To Disclose At
                        Least One SEC Investigation And One FTC Investigation While They
                        Traded Match Securities

          186.   Match was the subject of at least one undisclosed SEC investigation at a time

when the Individual Defendants were employed at Match and engaging in extensive insider stock

transactions. As revealed by a request under the Freedom of Information Act (“FOIA”), 5

U.S.C. §552, covering a time period extending into 2017, an SEC investigation into “Financial

Fraud/Issuer Discl” at Match was initiated May 16, 2016 and ended January 3, 2017. Defendants


                                                    145
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 150 of 170 PageID 468



did not disclose its existence, nature, or resolution to the market, whether in press releases, SEC

filings, or otherwise.

       187.    Given that the Individual Defendants traded in Match securities while failing to

disclose at least this one pre-Class-Period SEC investigation, and given that broad, significant

insider trading occurred within a month prior to the FTC complaint being filed and publicly

disclosed, Lead Plaintiffs are pursuing multiple additional FOIA requests aimed at revealing the

existence of any other investigations by the SEC or FTC that were opened or ongoing during the

Class Period as well as dates of communication between Match and these agencies.

               4.        Suspicious Resignations Evidence Defendants’ Scienter

       188.    Another indicator of Defendants’ scienter is the suspicious resignation of high-

ranking executives, specifically Sam Yagan and Defendant Ginsberg, who were the only two

members of Match’s Board of Directors who worked at Match.com during the periods in which

they would have had direct knowledge of the underlying misconduct described in the FTC’s

complaint..

       189.    In a September 24, 2019 8-K (the “9/24/19 8-K”), at the height of the fraud

alleged herein and just a day before the FTC announced its lawsuit against Match.com, Match

announced that Sam Yagan, who was the former CEO of Match and co-founder of OKCupid,

resigned his position as Vice-Chairman of the Board of Directors of Match. The 9/24/19 8-K

gave no reason for his resignation only stating that “it was not the result of any disagreement

with the Company on any matter relating to the Company’s operations, policies or practices.”

       190.    As Defendants’ fraud was revealed and the Class Period ended, in a January 31,

2020 8-K (the “1/31/20 8-K”), Match announced that Defendant Ginsberg was stepping down as

CEO and member of the Board of Directors, effective March 1, 2020. The 1/31/20 8-K said


                                                   146
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 151 of 170 PageID 469



Ginsberg’s decision to resign “was not the result of any disagreement with the Company on any

matter relating to the Company’s operations, policies or practice.”

       191.    Yet, Ginsberg was permitted to retain her lavish executive compensation package,

in exchange for nebulas advisory duties. The 1/31/20 8-K also stated that on January 29, 2020,

Match entered into an agreement with Ginsberg, pursuant to which she will advise Match on

matters relating to its business, strategy, and operations. According to the 1/31/20 8-K, pursuant

to the terms of the agreement, which will end on February 28 2021, Ginsberg’s restricted stock

units will continue to vest, and her stock options will remain exercisable and continue to vest, as

applicable, as long as she continues to perform services for Match.

       192.    Thus, right as alleged fraud was being revealed, after an extended period of

significant insider sales at inflated stock prices that netted her over $16 million in ill-gotten

gains, Defendant Ginsberg resigned as CEO and moved to an “advisory role” that permitted

continued vesting of her stock options. Defendant Ginsberg ensured protection for herself, while

leaving Match’s shareholders unprotected against stock declines caused by the revelation of

Defendants’ fraud.

               5.     Match Raised Funds During the Class Period

       193.    During the Class Period, as the alleged fraud continued, Match announced its

intention to raise hundreds of millions of dollars in funds while its stock was trading at prices

elevated by the fraud alleged herein. Specifically, in a February 8, 2019 press release and Form

8-K, Match announced that it intended to commence a private offering of $300 million in an

aggregate principal amount of senior notes due 2029. This offering, during the fraud alleged

herein, further evidences Match’s corporate scienter.




                                                   147
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 152 of 170 PageID 470



               6.     The Fraud Implicated Core Operations

       194.    The fraud alleged herein implicates the core operations of Match.             An

overwhelming 98% of Match’s total revenue is derived from direct revenue, which is primarily

recurring subscriptions fees from its branded websites.       The alleged misconduct directly

implicated the growth and quality of its subscriber base, Match’s lifeline. High-level CWs have

stated that the prevalence of fraud on Match’s branded websites ranged between 15% and 20% -

or one out of every five or six users. Such a high rate of illegitimate accounts undermined the

integrity of Match’s reported metrics, including its PMC and ARPU, and put its bona fide

members at risk. Serious member risks were also caused by the lack of screening of sex

offenders and dangerous users on Match’s websites. The underlying misconduct was serious

enough for the FTC to open an investigation and, despite Defendants’ denials of wrongdoing, file

a complaint.

       195.    In light of the foregoing, it is inconceivable that the Individual Defendants,

Match’s CEO and CFO, the other Match senior executives discussed herein, and Match’s Board

of Directors did not know the facts and circumstances of the fraud as alleged herein. Moreover,

such knowledge is imputable to Defendants, given the implication of core operations, the

Individual Defendants’ roles and status within Match, and the litany of facts alleged herein

regarding the funneling of information to them and their personal involvement in the key events

and circumstances at issue, as alleged herein, including by the CW statements.

               7.     Defendants Signed, Were Quoted In, or Sox Certified the Alleged
                      Misstatements

       196.    As the individuals who signed, were quoted in, or orally made the alleged false

and misleading statements described herein, the Individual Defendants were under an obligation



                                                  148
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 153 of 170 PageID 471



to familiarize themselves with the subject matter of those public statements and to speak

truthfully. As alleged herein, they violated such duties.

       197.    As the individuals who SOX certified SEC filings as described above, the

Individual Defendants were obligated to inquire and investigate, familiarize themselves with the

subject matter of their SOX certifications, and reassure themselves that the certifications were

accurate and that they were speaking truthfully in making them. As alleged herein, they violated

such duties.

               8.      The Fraud Violated Match’s Corporate Code of Business Conduct
                       and Ethics

       198.    Match’s Code of Business Conduct and Ethics (“Code of Ethics”), published on

its website throughout the Class Period, barred all of the misconduct detailed by the extensive

CW statements set forth above.

       199.    In a section entitled, Disclosure, Financial Reporting, and Accounting, the Code

of Business Conduct and Ethics required Match to provide full and accurate disclosure in its

filings with the SEC and in all its other public communications stating:

       The Company is committed to providing full, fair, accurate, timely and
       understandable disclosure in all reports and documents filed with or submitted
       to the Securities and Exchange Commission (“SEC”) and in all other public
       communications made by the Company. All of the Company’s books, records,
       accounts and financial statements must be maintained in reasonable detail,
       must appropriately reflect the Company’s transactions and must conform both
       to applicable legal requirements and to the Company’s system of internal
       controls. Unrecorded or “off the books” funds or assets should not be maintained
       unless permitted by applicable law or regulation and brought to the attention of
       Match Group’s Controller.

       Any covered person who learns of any material information affecting or
       potentially affecting the accuracy or adequacy of the disclosures made by the
       Company in its SEC filings or other public statements shall bring the matter
       promptly to the attention of a member of the Match Group Disclosure
       Committee. The Disclosure Committee consists of the General Counsel of Match


                                                    149
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 154 of 170 PageID 472



       Group, the Chief Financial Officer of Match Group and such other employees of
       Match Group as may be designated from time to time.

                                              ****

       Any covered person who learns of any information concerning: (i) significant
       deficiencies or material weaknesses in the design or operation of internal
       controls which could adversely affect the Company’s ability to record, process,
       summarize and report financial data accurately, or (ii) any fraud, whether or
       not material, involving management or other employees who have a significant
       role in the Company’s financial reporting, disclosures or internal controls,
       shall bring the matter promptly to the attention of a member of the Disclosure
       Committee.

       Upon receipt of any such information, the Disclosure Committee shall investigate
       the matter, consult with senior management as warranted, confer with the Audit
       Committee if appropriate, and ensure that any necessary corrective action is
       taken.

       200.    The Code of Ethics also makes clear that Match directors, officers, and employees

(covered persons) were required to not only act lawfully, but also be honest and straightforward

in its business dealings. The Code of Ethics states in relevant part:

       This Code of Business Conduct and Ethics (“Code of Ethics” or “Code”)
       reflects the commitment of Match Group, Inc. (“Match Group” and, together
       with its businesses, the “Company”) to conduct its business affairs in
       accordance with not only the requirements of law, but also standards of ethical
       conduct that will maintain and foster the Company’s reputation for honest and
       straightforward business dealings.

                                           ****
       The conduct of covered persons in performing their duties on behalf of the
       Company must in all situations, as to all matters and at all times, be honest,
       lawful and in accordance with high ethical and professional standards.

                                             ****
       Complying with the law is the foundation on which Match Group’s ethical
       standards are built. It is Match Group’s policy to be a good “corporate citizen”.
       All covered persons must comply with applicable governmental laws, rules and
       regulations. Reasons such as “everyone does it” are unacceptable excuses for
       violating this requirement of this Code.




                                                    150
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 155 of 170 PageID 473



       201.    The Code of Ethics also contains provisions requiring actual or imminent

violations to be reported, prohibiting termination or retaliation against any employee that makes

such a report, imposing penalties including financial penalties and potential termination for

failures to comply.

       202.    Match’s 10-K filings during the Class Period, which directed investors to where

the Code of Business Conduct was posted on the Match’s website, stated, “The Company’s code

of ethics applies to all employees (including Match Group’s principal executive officer, principal

financial officer and principal accounting officer) and directors and is posted on the Company’s

website at http://ir.mtch.com under the heading of “Corporate Governance.” This language

made clear that, throughout the Class Period, the Code of Ethics governed the Individual

Defendants’ conduct at issue, which they knew and understood, inasmuch as they signed and

SOX-certified those Form 10-K filings.

       203.    Defendants’ flagrant violation of express corporate policy further buttresses the

inference of Defendants’ scienter, whether based on their knowledge or their recklessness.

VI.    NO SAFE HARBOR

       204.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

Most, if not all, of the specific statements pleaded herein were not identified as “forward-looking

statements” when made. To the extent any statements were labelled as forward-looking, they

included statements of then-historical or then-present fact and there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Any purported cautionary

language warned only of theoretical future risks at times when those risks had already ripened


                                                   151
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                   Page 156 of 170 PageID 474



due to Match’s then-ongoing misconduct as alleged herein. Moreover, the purported cautionary

language failed to adjust over time, using the same theoretical tone even after concrete changes

of circumstance.

       205.    Alternatively, to the extent that the statutory safe harbor does apply to any

forward-looking statements pleaded herein, Defendants are liable, because at the time each of

those forward-looking statements were made, the particular speaker knew that the particular

forward-looking statement was false, and/or the forward-looking statement was authorized

and/or approved by one or both of the Individual Defendants or an executive officer of Match

who knew that those statements were false when made.

       206.    For all these same reasons, the bespeaks caution doctrine likewise does not apply

to shield Defendants from liability.

VII.   LOSS CAUSATION/ECONOMIC LOSS

       207.    The market for Match shares was open, well-developed, and efficient at all

relevant times. During the Class Period, as detailed herein, Defendants engaged in a course of

conduct and a scheme to deceive the market that artificially inflated Match’s share price and

operated as a fraud or deceit on Class Period purchasers of Match shares by misrepresenting the

material facts as detailed herein. As detailed above, at the end of the Class Period, when

Defendants’ prior misrepresentations became known to the public, through a series of corrective

disclosures, the price of Match shares fell precipitously, as the prior artificial inflation came out.

As a result of their purchases of Match shares during the Class Period, Plaintiff and the other

Class members suffered economic loss, i.e., damages, under the U.S. federal securities laws.

       208.    During the Class Period, Defendants presented a misleading picture of Match’s

financial condition, revenues, performance, and business prospects.          Defendants’ false and


                                                    152
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 157 of 170 PageID 475



misleading statements had the intended effect and caused Match shares to trade at artificially

inflated prices throughout the Class Period and until the truth was fully revealed to the market.

       209.    In response to the issuance of partially corrective disclosures on February 28,

2019, August 9, 2019, August 12, 2019, September 25, 2019, November 6, 2019, December 2,

2019, and January 31, 2020, the price of Match shares sharply dropped, on high volume, as

detailed herein, thereby removing inflation from the price of Match shares, causing real

economic loss to Plaintiff and the Class Members, investors who had purchased Match shares

during the Class Period.

       210.    The decline was a direct and proximate result of the nature and extent of

Defendants’ fraud being revealed to investors and the market. The timing and magnitude of the

price decline in Match shares negates any inference that the loss suffered by Plaintiff and the

other Class members was caused by changed market conditions, macroeconomic factors or

Match-specific facts unrelated to Defendants’ fraudulent conduct.

       211.    The economic loss, i.e., damages, suffered by Plaintiff and other Class members

was a direct and proximate result of Defendants’ fraudulent scheme to artificially inflate Match’s

share price and the subsequent significant decline in the value of Match shares when Defendants’

prior misrepresentations and other fraudulent conduct were revealed.

VIII. PRESUMPTION OF RELIANCE

       212.    At all relevant times, the market for Match shares was an efficient market,

supporting a presumption of reliance under the fraud-on-the-market doctrine, for the following

reasons, among others:

       (a)     Match met the requirements for listing, and was listed and actively traded on the

NASDAQ under ticker symbol “MTCH”, a highly efficient and automated market;


                                                   153
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                   Page 158 of 170 PageID 476



       (b)     Match had approximately 280.8 million shares outstanding as of December 31,

2019 such that its stock was liquid. During the Class Period, numerous shares of Match stock

were traded on a daily basis, with moderate to heavy volume, demonstrating an active and broad

market for Match stock and permitting a strong presumption of an efficient market;

       (c)     As a regulated issuer, Match filed periodic public reports with the SEC;

       (d)     Match regularly communicated with public investors via established market

communication mechanisms, including regular disseminations of press releases on the national

circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services;

       (e)     Match was followed by several securities analysts employed by major brokerage

firms who wrote reports that were distributed to the sales force and certain customers of their

respective brokerage firms during the Class Period; and

       (f)     Unexpected material news about Match was rapidly reflected and incorporated

into Match’s stock price during the Class Period.

       213.    As a result of the foregoing, the market for Match shares promptly digested

current information regarding Match from all publicly available sources and reflected such

information in the price of its stock. Under these circumstances, all purchasers of Match stock

during the Class Period suffered similar injury through their purchase of Match stock at

artificially inflated prices and a presumption of reliance applies.

       214.    Alternatively, Plaintiff and the Class members are entitled to the presumption of

reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information




                                                     154
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 159 of 170 PageID 477



in their Class Period statements in violation of a duty to disclose such information, as detailed

above.

IX.      PLAINTIFFS’ CLASS ACTION ALLEGATIONS

         215.   Plaintiffs bring this action as a class action pursuant to Rules 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure on behalf of a class consisting of all those who purchased

the Match’s common stock during the Class Period, and who were damaged thereby (the

“Class”).

         216.   Excluded from the Class are Defendants, the officers and directors of Match at all

relevant times, members and their immediate families and their legal representatives, affiliates,

heirs, successors or assigns, and any entity in which Defendants have, or had, a controlling

interest.

         217.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Match’s common stock was actively traded on

NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

can only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Match or its transfer agent, and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

         218.   Plaintiffs’ claims are typical of the claims of the members of the Class, since all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law alleged herein.




                                                   155
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 160 of 170 PageID 478



        219.   Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action and securities

litigation.

        220.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)    whether Defendants’ acts constituted violations of the federal securities laws;

        (b)    whether Defendants’ statements made to the investing public during the Class

Period misrepresented material facts concerning the Match’s business, operations, and financial

condition;

        (c)    whether the Individual Defendants caused Match to issue false and misleading

financial statements during the Class Period;

        (d)    whether Defendants acted knowingly or recklessly in issuing false and misleading

financial statements;

        (e)    whether the price of the Match’s common stock was artificially inflated during the

Class Period because of Defendants’ conduct complained of herein; and

        (f)    whether members of the Class have sustained damages and, if so, what is the

proper measure of damages.

        221.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually




                                                   156
Case 3:19-cv-02356-E Document 37 Filed 04/14/20               Page 161 of 170 PageID 479



redress the wrongs done to them. Additionally, there will be no difficulty in the management of

this action as a class action.

        222.    As alleged herein, Plaintiffs will rely, in part, on the presumption of reliance

established by the fraud-on-the-market doctrine, inasmuch as Defendants made public

misrepresentations or failed to disclose material facts during the Class Period; the

misrepresentations and omissions were material and would tend to induce a reasonable investor

to misjudge the value of Match’s stock; and Plaintiffs and members of the Class purchased or

otherwise acquired Match stock between the time the Defendants misrepresented or failed to

disclose material facts and the time the true facts were disclosed, without knowledge of the

omitted or misrepresented facts.

X.      CLAIMS FOR RELIEF

                                           COUNT I

      Violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5 Promulgated
                             Thereunder Against All Defendants

        223.    Plaintiff repeats and realleges each and every allegation contained above as

though set forth in full herein.

        224.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        225.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

                                                  157
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 162 of 170 PageID 480



defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiffs and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Match common stock; and (iii) cause Plaintiffs and other members of the Class to purchase or

otherwise acquire Match stock and options at artificially inflated prices. In furtherance of this

unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

forth herein.

       226.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other documents and statements described

above, including statements made to securities analysts and the media that were designed to

influence the market for Match stock.       Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Match’s operations, finances and business prospects.

       227.      Defendants had actual knowledge of the materially false and misleading

statements and material omissions alleged herein, including by virtue of their positions at Match,

and intended thereby to deceive Plaintiffs and the other members of the Class, or, in the

alternative, Defendants acted with reckless disregard for the truth in that they failed or refused to

ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

                                                    158
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 163 of 170 PageID 481



           228.   Defendants were personally motivated to make false statements and omit material

information necessary to make the statements not misleading in order to personally benefit from

the sale of Match stock.

           229.   Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. Defendants’ first-hand

knowledge is alleged herein. Moreover, as the senior managers and/or directors of Match, the

Individual Defendants had knowledge of the details of Match’s operations, business, and internal

affairs.

           230.   The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.       Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Match. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Match’s businesses,

operations, financial condition and prospects.        As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

Match stock was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning Match’s business, operations and financial condition concealed by Defendants,

Plaintiffs and the other members of the Class purchased or otherwise acquired Match stock at

artificially inflated prices and relied upon the price of the securities, the integrity of the market

for the securities and/or upon statements disseminated by Defendants, and were damaged

thereby.

           231.   During the Class Period, Match stock was traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

                                                    159
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 164 of 170 PageID 482



misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Match stock at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiffs

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs and the

Class, the true value of Match stock was substantially lower than the prices paid by Plaintiffs and

the other members of the Class. The market price of Match stock declined sharply upon public

disclosure of the fraud alleged herein, to the injury of Plaintiffs and Class members.

        232.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

        233.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of Match’s securities during the Class Period, upon the disclosure that

Match had been disseminating materially misstatements and omissions to the investing public.




                                            COUNT II

     Violation of Section 20(a) Of The Exchange Act Against the Individual Defendants

        234.    Plaintiffs repeat and reallege each and every allegation contained above as though

set forth in full herein.




                                                   160
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 165 of 170 PageID 483



       235.    During the Class Period, the Individual Defendants participated in the operation

and management of Match, and conducted and participated, directly and indirectly, in the

conduct of Match’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Match’s business, operations, finances, and prospects.

       236.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Match’s

business, operations, financial condition, results of operations, and prospects and to correct

promptly any public statements issued by Match which had become materially false or

misleading.

       237.    Because of their positions of control and authority as senior officers and directors,

the Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Match disseminated in the marketplace during the Class Period

concerning Match’s business, operations, financial condition, results of operations, and

prospects. Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Match to engage in the wrongful acts complained of herein. The Individual

Defendants therefore, were “controlling persons” of Match within the meaning of Section 20(a)

of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Match stock.

       238.    Each of the Individual Defendants, therefore, acted as a controlling person of

Match. By reason of their senior management positions and/or being directors of Match, each of

the Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Match to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations and business of Match and possessed

                                                    161
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                  Page 166 of 170 PageID 484



the power to control the specific activities that comprise the primary violations about which

Plaintiffs and the other members of the Class complain.

       239.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Match.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure, and certifying Plaintiffs as a Class representatives;

       B.      Awarding damages in favor of Plaintiffs and the other Class members against all

Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including prejudgment and post-judgment

interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Awarding such other and further relief as the Court may deem just and proper.

XII.   DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.




                                                    162
Case 3:19-cv-02356-E Document 37 Filed 04/14/20    Page 167 of 170 PageID 485



Dated: April 13, 2020             Respectfully submitted,

                                  /s/ Matthew L. Tuccillo
                                  Matthew L. Tuccillo

                                  POMERANTZ LLP
                                  Jeremy A. Lieberman (admitted pro hac vice)
                                  Matthew L. Tuccillo (admitted pro hac vice)
                                  Jennifer B. Sobers (admitted pro hac vice)
                                  600 Third Avenue, 20th Floor
                                  New York, NY 10016
                                  Telephone: (212) 661-1100
                                  Facsimile: (212) 661-8665
                                  Email: jalieberman@pomlaw.com
                                  Email: mltuccillo@pomlaw.com
                                  Email: jbsobers@pomlaw.com

                                  Counsel for Samir Ali Cherif Benouis and
                                  Co-Lead Counsel for the Class

                                  GLANCY PRONGAY & MURRAY LLP
                                  Ex Kano S. Sams II
                                  Charles H. Linehan
                                  1925 Century Park East, Suite 2100
                                  Los Angeles, CA 90067
                                  Telephone: (310) 201-9150
                                  Facsimile: (310) 201-9160
                                  Email: esams@glancylaw.com
                                  Email: clinehan@glancylaw.com

                                  Counsel for Phillip R. Crutchfield and
                                  Co-Lead Counsel for the Class

                                  Joe Kendall
                                  Texas Bar No. 11260700
                                  KENDALL LAW GROUP, PLLC
                                  3811 Turtle Creek Blvd., Suite 1450
                                  Dallas, Texas 75219
                                  Telephone: (214) 744-3000
                                  Facsimile: (214) 744-3015
                                  Email: jkendall@kendalllawgroup.com

                                  Local Counsel for the Class




                                       163
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                           Page 168 of 170 PageID 486



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS

                        Samir Ali Cherif Benouis
          1.       I, ___________________________________________________________, make this

declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section

21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities

Litigation Reform Act of 1995.

          2. I have reviewed a Complaint against Match Group, Inc. (“Match” or the “Company”) and

authorize the filing of a comparable complaint on my behalf.

          3. I did not purchase or acquire Match securities at the direction of plaintiffs counsel, or in order to

participate in any private action arising under the Securities Act or Exchange Act.

          4.   I am willing to serve as a representative party on behalf of a class of investors who purchased or

acquired Match securities during the class period, including providing testimony at deposition and trial, if

necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this

action.

          5. To the best of my current knowledge, the attached sheet lists all of my transactions in Match

securities during the Class Period as specified in the Complaint.

          6. During the three-year period preceding the date on which this Certification is signed, I have not

sought to serve as a representative party on behalf of a class under the federal securities laws.

          7.   I agree not to accept any payment for serving as a representative party on behalf of the class as

set forth in the Complaint, beyond my pro-rata share of any recovery, except such reasonable costs and

expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                      Page 169 of 170 PageID 487



      8.   I declare under penalty of perjury that the foregoing is true and correct.


           4/3/2020 | 8:39 AM PDT
Executed _____________________________
              (Date)



                                                _______________________________________
                                                       (Signature)

                                                 Samir Ali Cherif Benouis
                                                _______________________________________
                                                       (Type or Print Name)
Case 3:19-cv-02356-E Document 37 Filed 04/14/20                 Page 170 of 170 PageID 488


Match Group, Inc. (MTCH)                                                Benouis, Samir Ali Cherif

                                  List of Purchases and Sales

                           Purchase              Number of                     Price Per
       Date                 or Sale              Shares/Unit                  Share/Unit

           9/5/2019              Purchase                        200                    $83.5000
         12/19/2019                  Sale                       (100)                   $76.6492
          1/10/2020                  Sale                       (100)                   $87.2000
